EXHIBIT 10.2

 

PURCHASE AGREEMENT

dated as of

August 25, 2006

by and among

G.L. TRADE S.A

NYFIX INC., and

NYFIX OVERSEAS, INC.

 

PURCHASE AGREEMENT

 

1

ARTICLE 1

DEFINITIONS

14

 

1.01

Definitions

14

ARTICLE 2

PURCHASE AND SALE

17

 

2.01

Purchase and Sale

17

 

2.02

Purchase Price; Closing

17

 

2.03

Purchase Price Adjustment

17

 

2.04

Earn-Out Payment

19

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLER AND THE
COMPANY                                          
                                          
                                             21

 

3.01

Corporate Existence and Power

21

 

3.02

Corporate Authorization

21

 

3.03

Subsidiaries

21

 

3.04

Non-Contravention

21

 

3.05

Consents

22

 

3.06

Financial Statements

22

 

3.07

Absence of Undisclosed Liabilities

22

 

3.08

Absence of Certain Developments

22

 

3.09

Accounts Receivables and Payables

24

 

3.10

Properties

24

 

3.11

Capitalization; Title to Purchased Stock

24

 

3.12

Litigation

25

 

3.13

Compliance with Laws

25

 

3.14

Intellectual Property

25

 

3.15

Employees

27

 

3.16

Finders’ Fees

28

 

3.17

Contracts

28

 

3.18

Suppliers and Customers

29

 

3.19

Insurance

29

 

3.20

Intercompany Arrangements

30

 

3.21

Bank Accounts

30

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER

30

 

4.01

Organization and Existence

30

 

4.02

Corporate Authorization

30

 

 

4.03

Non-Contravention

30

 

4.04

Finders’ Fees

30

 

4.05

Financing

30

 

4.06

Litigation

30

 

4.07

Compliance with Laws

31

ARTICLE 5

COVENANTS OF SELLER AND THE COMPANY

31

 

5.01

General

31

 

5.02

Non-Compete

31

 

5.03

No Hire

32

 

5.04

Non Disparagement

32

ARTICLE 6

COVENANTS OF BUYER

32

 

6.01

Access

32

 

6.02

Change of Corporate Name

32

 

6.03

Trademarks; Tradenames

32

 

6.04

Conduct of the Business

32

 

6.05

Compliance with Settlement

32

 

6.06

Collection of Specific Receivables

33

 

6.07

Management Transaction Bonus

33

ARTICLE 7

COVENANTS OF ALL PARTIES

33

 

7.01

Commercial Best Efforts; Further Assurances

33

 

7.02

Certain Filings

33

 

7.03

Public Announcements

33

ARTICLE 8

TAX MATTERS

33

 

8.01

Tax Definitions

33

 

8.02

Tax Matters

34

 

8.03

Seller Covenants

36

 

8.04

Tax Cooperation; Allocation of Taxes

37

ARTICLE 9

EMPLOYEE BENEFITS

37

 

9.01

Employee Benefits Definitions

37

 

9.02

Representation

38

 

9.03

No Third Party Beneficiaries

39

 

9.04

UK Employees

39

ARTICLE 10

CONDITIONS TO CLOSING

41

 

10.01

Conditions to Obligations of Each Party

41

 

 

10.02

Conditions to Obligations of Buyer

41

 

10.03

Conditions to Obligations of Seller and the Company

41

ARTICLE 11

SURVIVAL; INDEMNIFICATION

42

 

11.01

Survival

42

 

11.02

Indemnification

42

 

11.03

Procedures; No Waiver; Exclusivity

43

ARTICLE 12

MISCELLANEOUS

44

 

12.01

Notices

44

 

12.02

Amendments; No Waivers

45

 

12.03

Expenses

45

 

12.04

Successors and Assigns

45

 

12.05

Governing Law; Consent to Jurisdiction

45

 

12.06

Counterparts; Effectiveness

45

 

12.07

WAIVER OF JURY TRIAL

45

 

12.08

Entire Agreement

46

 

12.09

Captions

46

 

 

 

Schedules

 

Schedule 1.01(A)

Form of Hosting Agreement

Schedule 1.01(B)

Form of License Agreement

Schedule 1.01(C)

Customers and Prospective Customers

Schedule 1.01(D)

Form of Transitional Services Agreement

 

 

PURCHASE AGREEMENT

 

PURCHASE AGREEMENT dated as of August 25, 2006 between G.L. Trade S.A, a French
corporation, having its registered office at 42 rue Notre Dame des Victoires,
75002 Paris, France (“Buyer”), NYFIX Inc., a Delaware corporation (“Seller”),
and NYFIX Overseas, Inc., a Delaware corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, Buyer desires to purchase from Seller all of the issued and outstanding
capital stock of the Company;

WHEREAS, Seller desires to sell such capital stock, upon the terms and subject
to the conditions hereinafter set forth; and

WHEREAS, certain key employees of the Company have accepted new terms and
conditions of employment within the Company (contingent on the closing of the
transactions contemplated by this Agreement) with the Buyer and have executed
and delivered all agreements and other documents required by Buyer relating to
such employment.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, the parties hereto agree
as follows:

ARTICLE 1

 

DEFINITIONS

1.01       Definitions. (a) The following terms, as used herein, have the
following meanings:

“Account Date” means March 31, 2006.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with such other Person.

“Ancillary Agreements” means the Hosting Agreement, and the Transitional
Services Agreement.

“Annual Financial Statements” means the reviewed balance sheet of the Company as
of December 31, 2005, and the reviewed statement of income, changes in
shareholders’ equity and cash flow of the Company, including the notes for the
period ending December 31, 2005, attached hereto as Schedule 3.07.

“Annual Financial Statements Date” means December 31, 2005.

“Balance Sheet” means the unaudited balance sheet of the Company as of June 30,
2006 attached hereto as Schedule 3.07.

“Balance Sheet Date” means June 30, 2006.

 

“Business” means the business (or any part thereof) carried on by the Company at
the Closing Date relating to the Company’s Software that provides customers with
a platform for electronic order entry, routing and tracking for futures and
options known as “OBMS” (Order Book Management), including without limitation
development, licensing, distribution, maintenance services, consulting services,
and facilities management services in relation thereof.

“Closing Date” means the date of the Closing.

“Earn-Out Period” means the period beginning on the Closing Date and ending on
December 31, 2007.

“GAAP” means United States generally accepted accounting principles.

“GL GAAP” means the accounting methodology for revenue recognition used by the
Buyer, as described in Exhibit A.

“Hosting Agreement” means the Master Subscription Agreement between the Company
and Seller, dated as of the Closing Date, substantially in the form attached
hereto as Schedule 1.01(A).

“Knowledge,” when used with respect to the Company, means the actual knowledge
of Jon Steward, Peter Kilbinger Hansen and Anthony Naylor.

“License Agreement” means the License Agreement be entered into between the
Company and Seller to within 60 days following Closing, relating to the use of
the source codes of certain software of the Seller by the Company the main terms
and conditions of which are attached hereto as Schedule 1.01(B).

“Lien” means, any charge, claim, community property interest, condition
equitable interest, any mortgage, lien, pledge, charge, security interest or
encumbrance of any kind in respect of such asset, right of first refusal or
restriction of any kind including restriction on use, voting, transfer, receipt
of income or exercise of any other attribute of ownership.

“Material Adverse Change” and “Material Adverse Effect” mean any change, effect,
event or condition, individually or in the aggregate that has a material adverse
effect, respectively, on the business, assets, properties, condition (financial
or otherwise) or results of operations of the Company.

“Order Book Management Systems Product” or “OBMS” trader works station
application software specifically designed for use for brokers to manage the
trading of exchange traded futures and options through the OBMS order book. The
product include side applications for, export of clearing files, account
allocation, Pre and Post Trade Risk calculations of positions managed by OBMS.

 

“Organizational Documents” means (i) the article or certificate of incorporation
and the bylaws of a corporation, (ii) the partnership agreement and any
statement of partnership of a general partnership, (iii) the limited partnership
agreement and the certificated of a limited partnership, (iv) the limited
liability agreement and articles or certificate of formation of a limited
liability company (v) any charter or similar document adopted of filed in
connection with

 

the creation, formation or organization of a Person and (vi) any amendment to
any of the foregoing.

“Person” means an individual, corporation, partnership, association, trust or
other entity or organization, including a government or political subdivision or
an agency or instrumentality thereof.

“Revenues” means all recognizable revenues according to GL GAAP during the
Earn-Out Period multiplied by 365 and divided by the number of calendar days of
the Earn-Out Period, (A) recognized by the Company from customers and
prospective customers attached as Schedule 1.01(C), (B) recognized by the Buyer
and any of its Affiliates relating to any license, maintenance or services
agreement related to the Company’s Software, including those derived from
accounts converting from use of products of the Buyer to use of products of the
Company and (C) recognized by the Company relating to any license, maintenance
or services agreement related to the Company’s Software, including those derived
from accounts converting from use of products of the Company to use of product
of the Buyer.

“Transitional Services Agreement” means collectively the transitional services
to be entered into between Seller as supplier and the Company and/or Buyer, and
between the Company and/or Buyer as supplier and Seller, each dated as of the
Closing Date, substantially in the form attached hereto as Schedule 1.01(D).

Each of the following terms is defined in the Section set forth opposite such
term:

 

Term

Section

 

Accounting Referee

2.03(b)

 

Apportioned Obligations

8.04

 

Benefit Arrangement

9.01

 

Closing

2.02(b)

 

Closing Balance Sheet

2.03(d)

 

Closing Working Capital

2.03(d)

 

Code

8.01

 

Consent

3.05

 

Contracts

3.17(b)

 

Earn-Out Payment

2.04(b)

 

Employee Plan

9.01

 

ERISA

9.01

 

ERISA Affiliate

9.01

 

Final Working Capital

2.03(f)

 

Indemnified Party

11.03(a)

 

Indemnifying Party

11.03(a)

 

Loss

11.02(a)

 

Multiemployer Plan

9.01

 

Post-Closing Tax Period

8.01

 

Pre-Closing Tax Period

8.01

 

Preliminary Revenue Report

2.04(e)

 

Purchase Price

2.02

 

Purchased Stock

2.01

 

Tax

8.01

 

 

Working Capital

2.03(b)

ARTICLE 2



 

PURCHASE AND SALE

2.01       Purchase and Sale. Upon the terms and subject to the conditions of
this Agreement, Buyer agrees to purchase from Seller and Seller agrees to sell,
transfer, assign and deliver, or cause to be sold, transferred, assigned and
delivered, to Buyer at Closing, free and clear of all Liens, all issued and
outstanding capital stock of the Company (the “Purchased Stock”).

2.02       Purchase Price; Closing. (a) The purchase price for the Purchased
Stock (the “Purchase Price”) is U.S. nine million dollars ($9,000,000) in cash,
subject to adjustment as provided in Sections 2.04 and 2.05. The initial cash
portion of the Purchase Price shall be paid as provided below.

(b)          The Closing (the “Closing”) of the purchase and sale of the
Purchased Stock hereunder shall take place at the offices of Bingham McCutchen
LLP in New York on August 25, 2006, or at such other time or place as Buyer and
Seller may agree. At the Closing:

(i)           Buyer shall deliver to Seller a certified or official bank check
payable in immediately available funds to the order of Seller, or make a wire
transfer to an account designated by Seller, in the amount of $9,000,000;

(ii)          Buyer shall deliver to Seller a copy, duly executed by Buyer, of
each Ancillary Agreement to which Buyer is a party;

(iii)         Seller shall deliver to Buyer free and clear of any Lien,
certificates representing the Purchased Stock, duly endorsed in blank or with
duly executed stock powers attached or an affidavit evidencing loss of such
certificate;

(iv)         Seller, the Company and Buyer shall also execute and deliver all
such instruments, documents and certificates as may be reasonably requested by
another party that are necessary, appropriate or desirable for the consummation
at the Closing of the transactions contemplated by this Agreement;

(v)          The minute books, stock or equity records, and other significant
materials related to the corporate administration of the Company shall be at the
Company’s corporate offices;

(vi)         Seller shall deliver to Buyer resignations in writing (effective as
of the Closing Date) from such of the officers and directors of the Company as
Buyer may have requested from the Seller prior to the Closing Date;

(vii)       Seller shall deliver to Buyer a copy, duly executed by Seller and/or
the Company of each Ancillary Agreement to which the Seller and the Company is a
party; and

 

(viii)

Seller shall deliver to Buyer duly executed copies of all Consents.

 

2.03

Purchase Price Adjustment.

 

(a)          General. As an adjustment to the Purchase Price, Buyer agrees to
pay Seller the amount, if any, by which the Final Working Capital exceeds $1.00,
and Seller agrees to pay Buyer the amount, if any by which the Final Working
Capital is less than $1.00.

(b)          Definitions. The following terms, as used herein, have the
following meanings:

“Accounting Referee” means an independent certified public accounting firm
reasonably acceptable to Buyer and Seller.

“Working Capital” shall mean the aggregate amount of current assets including
cash, cash equivalents, accounts receivable (net of provision), other
receivables (net of provision), prepaid expenses, deferred costs as of such date
less the aggregate amount of the current liabilities of the Company, consisting
of accounts payable, other payables, financial debt, fiscal and social debt,
accrued expenses, and deferred revenue as of such date, less one million three
hundred thirty thousand dollars ($1,330,000).

(c)          Preparation of Closing Balance Sheet. As promptly as practicable
after the Closing Date, but in any event within thirty (30) days after the
Closing Date, Buyer shall cause the Company to prepare and deliver to Seller a
closing balance sheet prepared in accordance with GAAP, consistently applied
(the “Closing Balance Sheet”) which shall contain a calculation of Working
Capital at Closing (the “Closing Working Capital”) and will deliver a
certificate setting forth its calculation of Closing Working Capital.

(d)          Disagreement by Buyer. If Seller disagrees with Buyer’s calculation
of Closing Working Capital, Seller may, within ten (10) days after delivery of
the documents referred to in Section 2.03(c), deliver a notice to Buyer
disagreeing with such calculation and setting forth Seller’s calculation of such
amount. Any such notice of disagreement shall specify those items or amounts as
to which Seller disagrees, and Seller shall be deemed to have agreed with all
other items and amounts contained in the Closing Balance Sheet and the
calculation of Closing Working Capital delivered by Buyer pursuant to Section
2.03(c).

(e)          Dispute Resolution. If Seller shall deliver a notice of
disagreement pursuant to Section 2.03(d), the parties shall, during the ten (10)
days following such delivery, use their commercially reasonable efforts to reach
agreement on the disputed items or amounts in order to determine the final
Working Capital amount (“Final Working Capital”). If, during such period, the
parties are unable to reach agreement, they shall promptly thereafter cause the
Accounting Referee to review this Agreement and the disputed items or amounts
for the purpose of calculating Final Working Capital. In making such
calculation, the Accounting Referee shall consider only those items or amounts
in the Closing Balance Sheet or Seller’s calculation of Closing Working Capital
as to which Seller has disagreed. The Accounting Referee shall deliver to Buyer
and Seller, as promptly as practicable, a report setting forth such calculation.
Such report shall be final and binding upon the parties hereto. The cost of such
review and report shall be borne equally by Buyer and Seller.

(f)           Cooperation. The parties hereto agree that they will cooperate and
assist in the preparation of the Closing Balance Sheet and the calculation of
Closing Working Capital, including without limitation the making available to
the extent reasonably necessary books, records, work papers and personnel.

 

(g)          Time of Payment. Any payment to Seller or Buyer as the case may be
required pursuant to this Section 2.03 shall be made by Buyer or Seller (i)
within five (5) days after Buyer’s delivery of the documents referred to in
Section 2.03(c) if no notice of disagreement with respect to Closing Working
Capital is delivered by Seller, or (ii) if a notice of disagreement with respect
to Closing Working Capital is so delivered, then within five (5) days after the
earlier of (A) agreement between the parties pursuant to Section 2.03(e) with
respect to Final Working Capital and (B) delivery of the calculation of Final
Working Capital by the Accounting Referee pursuant to Section 2.03(e).

(h)          Method of Payment. Any payment pursuant to this Section 2.03 shall
be made by delivery by Buyer or Seller as the case may be of a certified or
official bank check payable in immediately available funds to Seller or Buyer or
by causing such payments to be credited to an account designated by Seller or
Buyer. The amount of any payment to be made pursuant to this Section 2.03 shall
bear interest from and including the date upon which such payment is required to
be made by Buyer or Seller to but excluding the date of payment at a rate per
annum equal to 10%. Such interest shall be payable at the same time as the
payment to which it relates and shall be calculated daily on the basis of a year
of 365 days and the actual number of days for which due.

 

2.04

Earn-Out Payment.

(a)          General. As further consideration for the sale of the Purchased
Stock, Buyer shall pay to Seller the Earn-Out Payment (as defined herein)
calculated in accordance with the terms and conditions of this Section 2.04.

(b)          Calculation of Payments. The aggregate payment to be made by Buyer
to Seller pursuant to this Section 2.04 (the “Earn-Out Payment”) shall be a
maximum of $6,000,000 and shall be determined as follows:

(i)           If Revenues shall be less than $7,500,000, the Earn-Out Payment
shall be $0.00.

(ii)          If Revenues shall equal or exceed $11,500,000, the Earn-Out
Payment shall be $6,000,000.

(iii)        If Revenues shall equal or exceed $7,500,000, but be less than
$11,500,000, the Earn-Out Payment will equal 1.5 times the difference between
the Revenues and $7,500,000.

By way of example, if Revenues are $9,500,000, the Earn-Out Payment will be
equal to 1.5 ($9,500,000 - $7,500,000) = $3,000,000.

(c)          Interim Reports. Buyer shall provide Seller with a written report
of the quarterly Revenues within twenty (20) days of the end of each quarter
during the Earn-Out Period, which report shall list by customer the quarterly
Revenues for the prior quarter.

(d)          Buyer’s Covenants. Buyer shall or shall cause the Company to apply
for the calculation of all of part of the incentives of the Company’s senior
management a formula in line with the Earn-Out calculation described above.
Buyer shall operate the Business or shall

 

cause the Company or an Affiliate to operate the Business in a manner consistent
with Buyers’ own business (such as Buyer discount policy).

(e)          Preparation of Preliminary Revenue Report. As promptly as
practicable after the end of the Earn-Out Period, but in any event within sixty
(60) days after such date, Buyer will prepare and deliver to Seller a
Preliminary Revenue Report (the “Preliminary Revenue Report”) which shall
include the Revenues for the Earn-Out Period by customer, such background
financial and other information as shall have been used by Buyer to calculate
the Revenues for the Earn-Out Period, and a calculation of the Earn-Out Payment,
and will deliver a certificate certifying as to the accuracy of the information
included in the Preliminary Revenue Report.

(f)           Disagreement by Seller. If Seller disagrees with Buyer’s
calculation of the Earn-Out Payment as set forth in the Preliminary Revenue
Report, Seller may, within twenty (20) days after delivery of the documents
referred to in Section 2.04(e), deliver a notice to Buyer disagreeing with such
calculation and setting forth Seller’s calculation of such amount. Any such
notice of disagreement shall specify those items or amounts as to which Seller
disagrees, and Seller shall be deemed to have agreed with all other items and
amounts contained in the Preliminary Revenue Report delivered by Buyer pursuant
to Section 2.04(e).

(g)          Dispute Resolution. If Seller shall deliver a notice of
disagreement pursuant to Section 2.04(e), the parties shall, during the twenty
(20) days following such delivery, use their commercially reasonable efforts to
reach agreement on the disputed items or amounts in order to determine the
Earn-Out Payment. If, during such period, the parties are unable to reach
agreement, they shall promptly thereafter cause the Accounting Referee promptly
to review this Agreement and the disputed items or amounts for the purpose of
calculating the Earn-Out Payment. In making such calculation, the Accounting
Referee shall consider only those items or amounts in the Preliminary Revenue
Report and calculation of the Earn-Out Payment as to which Seller has disagreed.
The Accounting Referee shall deliver to Buyer and Seller, as promptly as
practicable, a report setting forth such calculation. Such report shall be final
and binding upon the parties hereto. The cost of such review and report shall be
borne equally by Buyer and Seller.

(h)          Cooperation. The parties hereto agree that they will cooperate and
assist in the preparation of the Preliminary Revenue Report and the calculation
of the Earn-Out Payment, including without limitation Buyer agrees to provide
Seller access to all necessary books, records, work papers and personnel
required to confirm the accuracy of the calculation of the Earn-Out Payment.

(i)           Time of Payment. Any payment to Seller required pursuant to this
Section 2.05 shall be made by Buyer (i) within thirty (30) days after Buyer’s
delivery of the documents referred to in Section 2.04(e) if no notice of
disagreement with respect to the Preliminary Revenue Report or the Earn-Out
Payment is delivered by Seller, or (ii) if a notice of disagreement with respect
to the Preliminary Revenue Report or the Earn-Out Payment is so delivered, then
within ten (10) days after the earlier of (A) agreement between the parties
pursuant to Section 2.04(g) with respect to the Earn-Out Payment and (B)
delivery of the calculation of the Earn-Out Payment by the Accounting Referee
pursuant to Section 2.04(g).

 

(j)           Method of Payment. Any payments pursuant to this Section 2.04
shall be made by delivery by Buyer of a certified or official bank check payable
in immediately available funds to Seller or by causing such payments to be
credited to an account designated by Seller. The amount of any payment to be
made pursuant to this Section 2.04 shall bear interest from and including the
date upon which such payment is required to be made by Buyer pursuant to Section
2.04(i) to but excluding the date of payment at a rate per annum equal to 10%.
Such interest shall be payable at the same time as the payment to which it
relates and shall be calculated daily on the basis of a year of 365 days and the
actual number of days for which due.

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF SELLER AND THE COMPANY

Except as disclosed by Seller or the Company to Buyer in the Disclosure
Schedules attached hereto (it being understood that the disclosures in any
section of the Disclosure Schedules shall qualify all other sections of this
Agreement where it is reasonably apparent from a reading of such Disclosure
Schedules that such disclosures also apply to other sections), each of Seller
and the Company, jointly and severally, represents and warrants to Buyer that:

3.01       Corporate Existence and Power. (a) Each of Seller and the Company is
a corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware and has all necessary corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to own, lease and operate its assets and to carry on its business as now
conducted, including for the avoidance of doubt in the United Kingdom. The
Company is duly qualified to do business as a foreign corporation in each
jurisdiction in which the nature of its business or its ownership of property
requires it to be so qualified, except where its failure to be so qualified is
not reasonably likely to have a Material Adverse Effect. Schedule 3.01(a) lists
each jurisdiction in which it is so qualified.

(b)          The Company is in compliance in all material respects with all
provisions of its Organizational Documents, copies of which are attached as
Schedule 3.01(b).

3.02       Corporate Authorization. The execution, delivery and performance by
Seller and the Company of this Agreement and each of the Ancillary Agreements to
which it is a party, and the consummation by Seller and the Company of the
transactions contemplated hereby and thereby are within Seller’s and the
Company’s respective corporate powers and have been duly authorized by all
necessary corporate action on the part of Seller or the Company, as applicable.
This Agreement and each of the Ancillary Agreements to which Seller is a party
constitute valid and binding agreements of Seller and this Agreement and each of
the Ancillary Agreements to which the Company is a party constitute valid and
binding agreements of the Company.

3.03       Subsidiaries. The Company does not own, nor has it agreed to acquire,
any equity or capital stock of any corporate entity.

3.04       Non-Contravention. Except as set forth on Schedule 3.04, the
execution, delivery and performance by each of Seller and the Company of this
Agreement and each of the Ancillary Agreements to which it is a party do not and
will not (i) contravene or conflict with such entity’s respective Organizational
Documents; (ii) contravene or conflict with or constitute a violation of any
provision of any law, regulation, judgment, injunction, order or decree binding
upon or

 

applicable to Seller or the Company, as applicable, except in those cases where
a contravention or conflict is not reasonably likely to have a Material Adverse
Effect; (iii) assuming the receipt of all Consents, constitute a default under
or give rise to any right of termination, cancellation or acceleration of any
right or obligation of Seller or the Company or to a loss of any benefit
relating to the Business to which Seller or the Company is entitled under any
provision of any agreement, contract or other instrument binding upon Seller or
the Company, except in those cases where a contravention or conflict is not
reasonably likely to have a Material Adverse Effect; (iv) result in the creation
or imposition of any Lien on any Purchased Stock; or (v) result in the creation
or imposition of any Lien on the Company or any of the assets of the Company.

3.05       Consents. Schedule 3.05 sets forth each agreement, contract or other
instrument binding upon Seller or the Company requiring consent (each, a
“Consent”) as a result of the execution, delivery and performance of this
Agreement and the Ancillary Agreements or the consummation of the transactions
contemplated hereby and thereby.

3.06       Financial Statements. Attached as Schedule 3.06 hereto is the Annual
Financial Statement and the Balance Sheet for the Company. Except for the lack
of recording stock-based compensation expense related to stock options granted
to the Company’s employees by Seller, the Annual Financial Statements and the
Balance Sheet give a true and fair view, in accordance with GAAP, of the
financial position, results of operations and cash flows of the Company as of
the dates thereof and the results of operations and cash flows of the Company
for the periods then ended. The books and records of account of the Company are
complete and correct in all material respects except for the lack of recording
stock-based compensation expense related to stock options granted to Company
employees by Seller. At the Closing, all such books and records will be in the
possession of the Company.

3.07       Absence of Undisclosed Liabilities. Except as reflected or expressly
reserved against on the Balance Sheet, or on Schedule 3.07, the Company has no
material liability or obligation (whether accrued, absolute, contingent,
unliquidated or otherwise, whether due or to become due, whether known or
unknown, and regardless of when asserted), except liabilities or obligations
that have arisen after the Balance Sheet Date in the ordinary course of
business.

3.08       Absence of Certain Developments. Except as listed on Schedule 3.08,
since the Balance Sheet Date and prior to the date of this Agreement:

(a)          the Company has not sold, leased, transferred or assigned any of
its assets, tangible or intangible, other than for a fair consideration in the
ordinary course of business;

 

(b)

no Lien has been imposed on any asset of the Company;

(c)          the Company has not made any capital expenditure (or series of
related capital expenditures) either involving more than $50,000 or outside the
ordinary course of business;

(d)          the Company has not made any capital investment in, any loan to or
any acquisition of the securities or assets of any other Person (or series of
related capital investments, loans and acquisitions) either involving more than
$50,000 or outside the ordinary course of Business or acquired (by merger,
exchange, consolidation, acquisition of stock or assets or otherwise) any
Person;

 

(e)          the Company has not delayed, postponed or accelerated the payment
of accounts payable or other liabilities or the receipt of any accounts
receivable, in each case outside the ordinary course of business;

(f)           the Company has not canceled, compromised, waived or released any
right or claim (or series of related rights or claims) except in the ordinary
course of business;

(g)          except incidental to the sale of products or services, the Company
has not granted any license or sublicense of any rights under or with respect to
any Intellectual Property;

(h)          the Company has not entered into any employment or collective
bargaining agreement, written or oral, or modified the terms of any such
existing agreement;

(i)           the Company has not discharged or satisfied any Lien or paid any
liability, other than current liabilities paid in the ordinary course of
business;

(j)           the Company has not made any change in accounting principles or
practices from those utilized in the preparation of the Annual Financial
Statements;

(k)          the Company has not made or pledged to make any charitable or other
capital contribution outside the ordinary course of business; and

(l)           the Company has not committed to take any of the actions described
in Section 3.08(a)-(k).

Except as listed on Schedule 3.08, since the Account Date and prior to the date
of the Agreement:

 

(a)          the Company has not entered into any contract (or series of related
contracts) either involving more than $50,000 or outside the ordinary course of
business;

(b)          no Person (including the Company) has accelerated, suspended,
terminated, modified or canceled any contract (or series of related contracts)
involving more than $50,000 to which the Company is a party or by which it is
bound;

(c)          other than advances on existing credit facilities, the Company has
not issued any note, bond or other debt security or created, incurred, assumed
or guaranteed any indebtedness for borrowed money or capitalized lease
obligation;

(d)          there has been no change made or authorized in the Organizational
Documents of the Company;

(e)          the Company has not issued, sold or otherwise disposed of any of
its capital stock or equity interests, or granted any options, warrants or other
rights to purchase or obtain (including upon conversion, exchange or exercise)
any of its capital stock;

(f)           the Company has not declared, set aside or paid any dividend or
made any distribution with respect to its capital stock or equity interests
(whether in cash or in kind) or redeemed, purchased or otherwise acquired any of
its capital stock or split, combined or reclassified any outstanding shares of
its capital stock;

 

(g)          the Company has not experienced any damage, destruction or loss
(whether or not covered by insurance) in excess of $50,000 to its property; and

(h)          the Company has not committed to take any of the actions described
in Section 3.08(a)-(g).

Except as listed on Schedule 3.08, since the Annual Financial Statements Date
and prior to the date of the Agreement:

 

(i)           the Company has not made any loan to, or entered into any other
transaction with, any of its directors, officers or employees outside the
ordinary course of business;

(j)           the Company has not adopted, amended, modified or terminated any
bonus, profit-sharing, incentive, severance or other plan, contract or
commitment for the benefit of any of its directors, officers or employees (or
taken any such action with respect to any other Plan); and

(k)          the Company has not committed to take any of the actions described
in Section 3.08(a)-(b).

3.09       Accounts Receivables and Payables. Except as set forth in Schedule
3.09, the notes and accounts receivable of the Company, as set forth on the
Balance Sheet or arising since the Balance Sheet Date, are valid receivables
subject to no setoffs or counterclaims, have arisen in the ordinary course of
business consistent with past practice and have arisen out of legal and bona
fide sales of goods, performance of services and other business transactions in
the ordinary course of business. Schedule 3.09 also sets forth the accounts
payable of the Company as of the Balance Sheet Date, and since the Balance Sheet
Date, the Company has not become liable for any additional single account
payable which exceeds $50,000. The accounts receivable of the Company set forth
on Schedule 3.09(b) are current and collectable (“Specific Receivables”).

3.10       Properties. (a) Schedule 3.10(a) describes all real property leased
by the Company. The Company does not own any real property. The lease of real
property listed on Schedule 3.10(a) are in full force and effect in all material
respects, and the lessees holds a valid and existing leasehold interest under
such leases listed on Schedule 3.10(a).

(a)          Except as set forth on Schedule 3.10(b), the Company has good and
marketable title to, or valid leasehold interest in, the equipment and other
tangible assets and properties used by the Company, located on its premises or
shown in the Annual Financial Statements or acquired after the date hereof, free
and clear of all Liens, which are all the assets required to operate the
Company’s Business in the manner currently conducted (subject to Section 6.03.

3.11       Capitalization; Title to Purchased Stock. The authorized capital of
the Company consists of 1,000 shares of common stock, $0.001 par value per
share, all of which are issued and outstanding and owned by the Seller. All of
the Purchased Stock is validly authorized issued, fully paid and non assessable,
free of preemptive rights or any other third party rights and in certificated
form, has been offered, sold an issued by the Company in compliance with
applicable securities and corporate law, the Company’s Organizational Documents,
and in compliance with any preemptive rights, right of first refusal or similar
rights. There are no

 

commitments for the purchase or sale of, and no options, warrants, call or other
rights to subscribe for or purchase any securities of the Company or obligating
the Company to grant, extend, accelerate the vesting of or enter into any such
options, warrants call or other right to subscribe for or purchase any
securities of the Company. There are no outstanding or authorized stock
appreciation, phantom stock, profit participation or similar rights with respect
to the Company. The Seller has good, valid and marketable title to the Purchased
Stock, free and clear of any Liens and upon consummation of the transactions
contemplated hereby, Buyer will have acquired good, valid and marketable title
in and to the Purchased Stock, free and clear of all Liens.

3.12       Litigation. Except as indicated on Schedule 3.12 hereto, there is no,
claim, action, suit, investigation or proceeding (whether civil, criminal,
administrative, investigative or informal) pending against, or to the Knowledge
of Seller and the Company, threatened against or affecting, the Company or any
Purchased Stock before any court or arbitrator or any governmental body, agency
or official.

3.13       Compliance with Laws. Neither Seller nor the Company is in violation
of, and to Seller’s and the Company’s Knowledge neither is under investigation
with respect to any violation of, any law, rule, ordinance or regulation, or any
judgment, order or decree entered by any court, arbitrator or governmental
authority, domestic or foreign, applicable to the Purchased Stock or the conduct
of the Business, except for violations that have not had and could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The Company is not relying on any exemption from or deferral of
any law, governmental order, governmental authorization that to the Seller’s
Knowledge would not be available to the Company after the Closing. The Company
has in full force and effect all material governmental authorization necessary
to conduct its Business and own and operate its properties.

 

3.14

Intellectual Property.

(a)          Except as set forth in Schedule 3.14(a), the Company either (i)
owns exclusively, free and clear of all Liens, pledges, charges, claims,
security interests, options, mortgages, orders, arbitration awards or similar
restrictions, or (ii) is licensed or otherwise possesses valid and enforceable
rights throughout the world to use, all patents, trademarks, trade names, logos,
service marks, copyrights (whether registered or unregistered) including
copyrights in the Software (as defined below) and any applications therefore,
trade secrets, know-how, and tangible or intangible proprietary information or
material (the “Intellectual Property”) that are used by the Company in its
operations, incorporated in or form a part of any Company product or are used in
any way for the Business. “Software” means any and all (i) computer programs and
applications, including any and all software implementations of algorithms,
models and methodologies, whether in source code or object code, (ii) databases
and compilations in digital form, including any and all data and collections of
data in digital form, whether machine readable or otherwise, (iii) descriptions,
flow-charts and other work product used to design, plan, organize and develop
any of the foregoing, and (iv) all documentation, including user manuals and
training materials, functional and technical specifications, relating to any of
the foregoing. Neither the Company in the operation of its Business prior to the
Closing Date, nor the utilization of the Intellectual Property prior to the
Closing Date as authorized by the Company (which shall in any event exclude any
Third Party Intellectual Property) infringes any third party copyrights,
trademarks, service marks, trade names, patent or trade secret.

 

(b)          Schedule 3.14(b) lists all (i) patents, patent applications,
registered and unregistered trademarks, trade names and service marks, and
registered copyrights owned by the Company included in the Intellectual
Property, including the jurisdictions in which each such item of Intellectual
Property has been issued or registered or in which any application for such
issuance and registration has been filed, (ii) Software products owned by the
Company and licensed to its customers, (iii) software licenses and value added
reseller agreements, and (iv) licenses, sublicenses and other agreements as to
which the Company is a party and pursuant to which the Company is authorized to
use any third party patents, trademarks or copyrights, including Software (such
items in (iv) herein the “Third Party Intellectual Property Rights”) which are
used by the Company in its operations, incorporated in or form a part of any, of
the Company’s products or are used in any way for the Business of the Company.
The Company’s Intellectual Property and Third Party Intellectual Property Rights
listed in Schedule 3.14(b) include all the material Intellectual Property rights
used in the Business by the Company as now being conducted. Notwithstanding the
foregoing, Schedule 3.14(b) does not include all of the shrink-wrap and/or
click-wrap agreements related to the operation of the Company business.

(c)          There is no unauthorized use, disclosure, infringement or
misappropriation of any Intellectual Property rights of the Company, any trade
secret material to the Company, or any Third Party Intellectual Property Right,
by any employee of the Company or third party for whom the Company is
responsible. Except as set forth in Schedule 3.14(c), there are no royalties,
fees or other payments payable by the Company to any person by reason of the
ownership, use, sale or disposition of Intellectual Property.

(d)          To the extent that Company has used and incorporated Third Party
Intellectual Property Rights into its Software, the Company has complied in all
material respects with the terms and conditions under which such Third Party
Intellectual Property Rights are licensed to the Company, and the Company has
not received any written notice from any such third party asserting a breach of,
terminating or issuing a notice to terminate any such license. Neither this
Agreement nor any of the transactions contemplated by it will result in a
termination or other change in the rights of the Company with respect to any
Third Party Intellectual Property Rights.

(e)          No third party will obtain access to the source code of the
Company’s Software (whether in whole or in part) as a result of the transactions
contemplated by this Agreement.

(f)           The Company has not received any written notice of any opposition
or other action or challenge to the validity of ownership of any of the
Company’s Intellectual Property.

(g)          To the Knowledge of the Company, no third party who is licensing
Third Party Intellectual Property Rights to Company has received any written
notice of any opposition or other action or challenge to the validity of
ownership of any such Third Party Intellectual Property Rights.

(h)          Neither the Sellers nor, any present or former employee of, officer
of, or consultant to the Company, or any other person (including, without
limitation, any employer of a current or former employee of, or consultant to,
the Company) owns or has any proprietary,

 

financial or other interest, direct or indirect, in whole or in part, in any
form of the Company’s Intellectual Property.

(i)           The Software owned or purported to be owned by the Company was
either (i) developed by employees of the Company within the scope of their
employment; (ii) developed by independent contractors or consultants who have
assigned their rights to the Company pursuant to written agreements; or (iii)
otherwise duly acquired by the Company from a third party in the ordinary course
of business.

(j)           None of the processes and formulae, research and development
results and other know-how relating to the Business, the value of which to
Seller and/or the Company is contingent upon maintenance of the confidentiality
thereof, has been disclosed by Seller or the Company to any Person other than
employees, representatives and agents of Seller or the Company under an
agreement of confidentiality.

 

3.15

Employees.

(a)          Schedule 3.15(a) sets forth a true and complete list of the names,
titles, first date of employment or, where not an employee, engagement, current
annual salaries, details of bonus and incentives, country of employment and
other compensation of all current employees of the Company and other Persons who
currently provide services (including consulting services) to the Company (the
“Employees”).

(b)          True and complete copies of all contracts of employment,
consultancy agreements and other documents relating to the employment have been
provided to the Buyer.

(c)          Complete and accurate details of any arrangements or assurance as
to future remuneration or benefits to be provided to any officer or Employee or
as to any compensation or payment to be made to any such person in the event of
early retirement, redundancies or other termination of employment however
arising, however funded and whether or not legally binding are set forth in
Schedule 3.15(c).

(d)          Except as set forth in Schedule 3.15(d), no officer or Employee of
the Company has given notice or is under notice of dismissal nor are there any
service contracts between the Company and its officers or Employees which cannot
be terminated by the Company by six months’ notice or less without giving raise
to claim for damages or compensation (other than a statutory redundancy
payment).

(e)          To the Company’s Knowledge, it has complied at all times and in all
material respects with all applicable laws and statutes and rules and
regulations insofar as they apply to Employees in every one of the jurisdictions
in which it operates and/or does business. In particular, to the Company’s
Knowledge it has complied at all times and in all material respects with all
laws and statutes and all rules and regulations applicable to and/or aiming at
discriminatory practices (including, without limitation, discrimination based on
race, age, sex or sexual preference, in particular with respect to employment,
equal pay and/or discharge), labor standards and working conditions, payment of
minimum wages and overtime rates, the withholding and payment of taxes or any
other kind of governmental charge from any kind of compensation, or otherwise
relating to the conduct of employers with respect to employees or potential
employees, except for those violations which would not, individually or in the
aggregate, have a Material Adverse Effect on the Company, and there have been no
claims made

 

or, to the best Knowledge of the Company threatened thereunder against the
Company arising out of, relating to or alleging any violation of any of the
foregoing. To the Company’s Knowledge, it has complied in all material respects
with the employment eligibility verification form requirements under the
Immigration and Naturalization Act, as amended (“INA”), in recruiting, hiring,
reviewing and documenting prospective employees for employment eligibility
verification purposes and the Company has complied in all material respects with
the paperwork provisions and anti-discrimination provisions of the INA. To the
Company’s Knowledge, it has obtained and maintained the employee records and I-9
forms in proper order as required by law. To the Company’s Knowledge, it is not
currently employing any workers unauthorized to work. There are no material
controversies, strikes, work stoppages, picketing or disputes pending or, to the
Knowledge of the Company, threatened between any IBC Group Member and any of the
Employees or any former Employees; no organizational effort by any labor union
or other collective bargaining unit has been made or, to the Knowledge of the
Company, threatened with respect to any Employees; and no consent of any labor
union or other collective bargaining unit is required to consummate the
transactions contemplated by this Agreement.

(f)           Except as set forth on Schedule 3.15(f) since the Annual Financial
Statements Date, the Company has not (A) increased the salary or other
compensation payable or to become payable to or for the benefit of any of the
Employees, (B) provided any of the Employees with any increased security or
tenure of employment, (C) increased the amounts payable to any of the Employees
upon the termination of any such Person’s employment or (D) adopted, increased,
augmented or improved benefits granted to or for the benefit of any of the
Employees under any plan.

3.16       Finders’ Fees. Except for the fees set forth in Schedule 3.16 that
will be paid by Seller and except for Rhone Group LLC, whose fees will be paid
by Seller, there is no investment banker, broker, finder or other intermediary
which has been retained by or is authorized to act on behalf of Seller who is
entitled to any fee or commission from Buyer or any of its Affiliates upon
consummation of the transactions contemplated by this Agreement.

 

3.17

Contracts.

(a)          Except as set forth on Schedule 3.17, the Company is not a party to
or bound by:

(i)           any employment or consulting agreement, contract or commitment
with any officer, director, employee or member of the Company’s Board of
Directors, and there are no letters of employment with the Company outstanding
as of the date hereof

(ii)          any agreement with any labor union or other representatives of
employees (including any collective bargaining agreement).

(iii)         any agreement or plan, including, without limitation, any stock
option plan, stock appreciation rights plan or stock purchase plan,

(iv)         any agreement containing any covenant limiting the freedom of the
Company or any respective successor thereto to engage in any line of business or
to compete with any Person with any aspects of the Business,

 

(v)          Any agreement granting any exclusive distribution rights on the
Company Intellectual Property, including the Software.

(vi)         any mortgages, indentures, trust agreement, loans or credit
agreements, security agreement or other agreements or instruments relating to
the borrowing or lending of money or extensions of credit, or arrangement for a
line of credit or guarantee, pledge, undertaking of the indebtedness of any
other Person or otherwise placing any Liens on any assets of the Company.

(vii)       any dealer, distribution, development, third party commission or
sales representative agreement,

(viii)      any agreement pursuant to which the Company has granted or may be
obligated to grant in the future, to any party a source-code license or option
or other right to use or acquire source-code, including any agreements which
provide for source code escrow arrangements,

(ix)         any original equipment manufacturer, value added, remarketer or
other agreement for distribution of the Company’s products or services, or the
products or services of any other Person,

(x)          any customer agreements which materially differ from the form
agreement included in Schedule 3.17.

(xi)         any agreement for the future purchase by the Company of, or payment
for, supplies or products or for the performance of services by a third party,
involving in any one case $50,000 or more;

(xii)       any agreement not in the ordinary course of business, except as
would otherwise not have a Material Adverse Effect on the Company; or

(xiii)      any agreement containing a “change of control provision” that would
enable a customer or a supplier to terminate its custom, service or supplies as
a result of the execution and deliver of this Agreement and the purchase of the
Purchased Stock.

(b)          Except as set forth in Schedule 3.17, the Company is not in default
in any material respect under any agreement, contract or commitment required to
be set forth on Schedule 3.17 (any such agreement, contract or commitment is
herein referred to as a “Contract”); and each Contract is in full force and
effect and neither the Company nor Seller has any Knowledge of any default
thereunder on the part of any other party hereto.

3.18       Suppliers and Customers. To the Knowledge of the Seller (i) no
Material supplier of the Business has ceased or has given written notice to the
Company or Seller that it will cease supplying it or has reduced or will reduced
it supplies to the Business after Closing; and (ii) no material customer of the
Business has terminated or has given written notice to the Business that it will
terminate any contract with it or withdraw or reduce its custom or services with
the Company after Closing.

3.19       Insurance. The Company has at all times maintained insurance relating
to its business covering property, fire, casualty, liability, workers’
compensation and all other forms of

 

insurance customarily obtained by businesses in the same industry (the
“Insurance Policies”). Each of the Insurance Policies (i) is in full force and
effect, (ii) is sufficient for compliance with all material requirements of
applicable Law and of any Contract to which the Company is subject, (iii) is
valid and enforceable, (iv) insures against risks of the kind customarily
insured against and in amounts customarily carried by businesses similarly
situated and (v) provides adequate insurance coverage for the activities of the
Company. Since December 31, 2004, there has been no claim by the Company under
any of the Insurance Policies as to which coverage has been questioned, denied
or disputed by the underwriters of such Insurance Policies, and no threatened
termination of, or premium increase (other than normal premium increases) with
respect to, any of such Insurance Policies. Schedule 3.19 lists the Insurance
Policies.

3.20       Intercompany Arrangements. The Closing Balance Sheet will not reflect
any outstanding obligations or liabilities owed by the Company to Seller.

3.21       Bank Accounts. Schedule 3.21 contains an accurate list and summary
description of the name and address of every bank and other financial
institution in which the Company maintains an account (whether checking, saving
or otherwise), lock box or safe deposit box, and the account numbers and names
of persons having signing authority or other access thereto.

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller and the Company that:

4.01       Organization and Existence. Buyer is a corporation duly incorporated,
validly existing and in good standing under the laws of France and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.

4.02       Corporate Authorization. The execution, delivery and performance by
Buyer of this Agreement and each of the Ancillary Agreements, and the
consummation by Buyer of the transactions contemplated hereby and thereby are
within the corporate powers of Buyer and have been duly authorized by all
necessary corporate action on the part of Buyer. This Agreement and each of the
Ancillary Agreements constitute valid and binding agreements of Buyer.

4.03       Non-Contravention. The execution, delivery and performance by Buyer
of this Agreement and each of the Ancillary Agreements do not and will not (i)
contravene or conflict with the corporate charter or bylaws of Buyer or (ii)
contravene or conflict with any provision of any law, regulation, judgment,
injunction, order or decree binding upon Buyer.

4.04       Finders’ Fees. There is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of
Buyer who might be entitled to any fee or commission from Seller, the Company or
their respective Affiliates upon consummation of the transactions contemplated
hereby.

4.05       Financing. Buyer has sufficient funds available to purchase the
Purchased Stock and to pay the Earn-Out Payment, if any.

 

4.06       Litigation. There is no action, suit, investigation or proceeding
pending against, or to the knowledge of Buyer threatened against or affecting,
Buyer before any court or arbitrator or any governmental body, agency or
official which in any matter challenges or seeks to prevent, enjoin, alter or
materially delay the transactions contemplated hereby.

4.07       Compliance with Laws. Buyer is not in violation of, and to Buyer’s
knowledge neither is not under investigation with respect to any violation of,
any law, rule, ordinance or regulation, or judgment, order or decree entered by
any court, arbitrator or governmental authority, domestic or foreign, except for
violations that have not had and could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

ARTICLE 5

 

COVENANTS OF SELLER AND THE COMPANY

Each of Seller and the Company agrees that:

5.01       General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other party reasonably may
request, all at the sole cost and expense of the requesting party (unless the
requesting party is entitled to indemnification therefore hereunder).

5.02       Non-Compete. As an inducement for Buyer to enter into this Agreement
and as additional consideration to be paid to Seller under this Agreement,
during the two year period following the Closing, Seller will not develop, or
market any product that is directly competitive with the Company’s Order Book
Management Systems Product. Neither (i) ownership by Seller, as a passive
investor of less than 1% of the outstanding shares of capital stock of any
corporation listed on a national securities exchanges or publicly traded on the
NASDAQ National Market or similar trading market; (ii) employment or retention
of Seller by a Person purchasing products and/or services from the Company; or
(iii) the operations of another entity acquired by the Seller (whether by
merger, purchase of equity, assets or otherwise) whose operations would
otherwise violate this Section 5.02 (“Acquired Competitor”), shall constitute a
breach of this Section 5.02; provided, however, during the two year period
following the Closing, Seller agrees that any Acquired Competitor shall not to
directly solicit customers of the Company for the purpose of purchasing a
product which would directly compete with the Order Book Management System
Product, provided, further, however, that this Section 5.02 shall not prohibit
Seller or any Acquired Competitor from making any sales to customers through
general solicitation. Notwithstanding anything to the contrary, this Section
5.02 shall not be binding on any of the Seller’s direct or indirect shareholders

For clarification and avoidance of misunderstanding, Buyer recognizes that
Seller, is in the general business of providing trading automation for the
global markets and all of, but not limited to, the following items are excluded
from Section 5.02:(i) FIX based network connectivity for pre-trade, trade and
post trade services to any exchange, vendor, dealer, or institutional client
that facilitates the execution of any asset class covered by the FIX Protocol;
(ii) separate instances of the TSRE or Appia or other FIX engine technology;
(iii) workstation product, middleware or computerized execution enhancement
software for trading in the equity markets, including Equity cash, option or
equity index trading; (iv) data-center hosting services;

 

(v) Operating Broker dealers, ECN or Clearing operations such as Nyfix
Transaction Services, Nyfix International, Nyfix Millennium and Nyfix Clearing
Corp.

 

5.03       No Hire. During the period that commences on the Closing Date and
ends on the second anniversary of the Closing Date, the Seller will not solicit
for employment or employ (or attempt to employ or interfere with any employment
relationship with) any Employee.

5.04       Non Disparagement. Following the Closing, neither party shall make
any disparaging remarks to any lessor, licensor, customer, supplier, or other
business associate of the other party.

ARTICLE 6

 

COVENANTS OF BUYER

Buyer agrees that:

6.01       Access. On and after the Closing Date, Buyer will afford promptly to
Seller and its agents reasonable access to its properties, books, records,
employees and auditors to the extent necessary to permit Seller to determine any
matter relating to its rights and obligations hereunder or to any period ending
on or before the last Earn-Out Payment Date; provided that any such access by
Seller shall not unreasonably interfere with the conduct of the business of
Buyer or the Business of the Company.

6.02       Change of Corporate Name. Immediately following the Closing, Buyer
shall amend Article FIRST of the Certificate of Incorporation of the Company to
change the name of the Company to a name not including the term “NYFIX” or any
variation or derivation thereof.

6.03       Trademarks; Tradenames. Buyer and its Affiliates, including the
Company following the Closing, shall not use the corporate names or any of the
trademarks or tradenames set forth on Schedule 6.03.

6.04       Conduct of the Business. Buyer agrees that during the Earn-Out
Period, the Business of the Company will be managed, and the Company will be
operated, in an appropriate manner considering the legitimate continuing
interests of the Parties relating to the Business of the Company. For
clarification the Parties recognize and agree that it is Buyer’s intend to
create synergies between the Business and Buyer’s business and to migrate some
of the Company’s Software to Buyer’s software and some of the Buyer’ s Software
to Company’s Software.

6.05       Compliance with Settlement. Prior to the Closing, Seller represents
that the Company is in full compliance with all terms, conditions and
obligations set forth in that certain patent consent judgment dated December 6,
2005 between Trading Technologies, International, Inc. (“TTI”) and Seller and
that certain patent settlement by and between the Seller and TTI dated as of
December 6, 2005 (collectively referred to as “Patent Settlements”). Following
the Closing, Buyer agrees to cause the Company to comply in all material
respects with the terms, conditions and obligations of the Company set forth in
Patent Settlement (“Compliance Obligation”).

Notwithstanding the forgoing, the Parties recognize and agree that any
allegation, claim, suit, arbitration or demand made by TTI against Seller that
the Patent Settlements have been

 

breached based, in part, on the transaction herein, that Buyer is an affiliate
of the Company, that Buyer is an owner of the Company, or that any GL entity
(with the exception of the Company) is in breach of the Patent Settlement shall
not constitute a breach of  the Compliance Obligation.

6.06       Collection of Specific Receivables. Following the Closing, the Buyer
shall cause the Company to use all commercially reasonable efforts to collect
the Specific Receivables.

6.07       Management Transaction Bonus. Following the Closing, the Buyer agrees
to cause the Company to pay the transaction bonuses due to management of the
Company in the aggregate amount of $1,080,000.00.

ARTICLE 7

 

COVENANTS OF ALL PARTIES

The parties hereto agree that:

7.01       Commercial Best Efforts; Further Assurances. Subject to the terms and
conditions of this Agreement, each of the parties to this Agreement will use its
commercial best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary or desirable under applicable laws and
regulations to consummate the transactions contemplated by this Agreement.
Seller, the Company and Buyer each agree to execute and deliver such other
documents, certificates, agreements and other writings and to take such other
actions as may be necessary or desirable in order to consummate or implement
expeditiously the transactions contemplated by this Agreement and to vest in
Buyer good and marketable title to the Purchased Stock.

7.02       Certain Filings. Seller, the Company and Buyer shall cooperate with
one another (a) in determining whether any action by or in respect of, or filing
with, any governmental body, agency, official or authority is required, or any
actions, consents, approvals or waivers are required to be obtained from parties
to any material contracts, in connection with the consummation of the
transactions contemplated by this Agreement and (b) in taking such actions or
making any such filings, furnishing information required in connection therewith
and seeking timely to obtain any such actions, consents, approvals or waivers
including any applicable the filing at UK Companies House.

7.03       Public Announcements. The parties agree to consult with each other
before issuing any press release or making any public statement with respect to
this Agreement or the transactions contemplated hereby and, except as may be
required by applicable law or any listing agreement with any national securities
exchange, will not issue any such press release or make any such public
statement prior to such consultation.

7.04       License Agreement. Seller, the Company and Buyer shall negotiate in
good faith the terms and conditions of the License Agreement within 60 days
following the Closing Date.

 

ARTICLE 8

 

TAX MATTERS

8.01       Tax Definitions. The following terms, as used herein, have the
following meanings:

“Code,” means the Internal Revenue Code of 1986, as amended.

“Liability to Taxation” means any liability to make a payment of or in respect
of Taxation regardless of whether such Taxation is chargeable or attributable
directly or primarily to the Company or to any other person.

“ICTA” means the Income and Corporation Taxes Act 1988.

“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.

“Post-Closing Tax Period” means any Tax period (or portion thereof) ending on or
after the Closing Date.

“Pre-Closing Tax Period” means any Tax period (or portion thereof) ending on or
before the close of business on the date preceding the Closing Date.

“Profits” means income, profits and gains, the value of any supply and any other
consideration, value or receipt used or charged for Taxation purposes and
references to “Profits earned, accrued or received” include Profits deemed to
have been earned, accrued or received for Taxation purposes.

“Tax” or “Taxation” means all forms of taxation and statutory, governmental,
supra governmental, state, provincial, local governmental or municipal
impositions, duties, contributions and levies (including withholdings and
deductions), whether of the United States of America, the United Kingdom or
elsewhere in the world, whenever imposed and however arising together with any
net income, alternative or add-on minimum tax, gross income, gross receipts,
sales, use, ad valorem, franchise, capital, paid-up capital, profits, greenmail,
license, withholding, payroll, employment, excise, severance, stamp, occupation,
premium, property, environmental or windfall profit tax, custom, duty or other
tax, governmental fee or other like assessment or charge of any kind whatsoever,
together with all penalties, fines, charges, costs and interest, addition to tax
or additional amount imposed by any governmental authority (domestic or foreign)
responsible for the imposition of any such tax.

“Tax Authority” means any taxing or other authority, body or official competent
to administer, impose or collect any Taxation.

“TCGA” means the Taxation of Chargeable Gains Act 1992.

“TMA” means the Taxes Management Act 1970.

“Transaction” means any transaction, deed, act, event, omission, payment or
receipt of whatever nature and whether actual or deemed for Tax purposes and
references to “any Transaction effected on or before Closing” include the
combined result of 2 or more

 

Transactions, the first or any one of which shall have taken place or commenced
(or be deemed to have taken place or commenced) on or before Closing.

“VATA” means the Value Added Tax Act 1994.

8.02       Tax Matters. Except as disclosed on Schedule 8.02, the Company hereby
represents and warrants to Buyer that:

(a)          the Company has paid or timely will pay all Taxes for the
Pre-Closing Tax Period which will have been required to be paid on or prior to
the Closing Date, the non-payment of which would or may result in a Lien on any
a of the Company assets, would otherwise Materially Adversely Affect the
Business or would result in Buyer becoming liable or responsible therefore.

(b)          the Company has made all withholdings and deductions in respect, or
on account, of any Taxation from any payments made by it which it is obliged or
entitled to make and has paid to the appropriate Tax Authority all amounts so
withheld or deducted;

(c)          the Company has properly prepared and punctually submitted all
notices, returns and applications for clearances or consents required for Tax
purposes and provided complete and accurate information to any Tax Authority and
all such notices, returns, applications and information remain complete and
accurate and in compiling the same;

(d)          the Company has kept and maintained complete and accurate records,
invoices and other documents and information of whatever nature appropriate or
requisite for Tax purposes and has sufficient such records, invoices and other
documents and information relating to past events to calculate its liability to
Taxation or the relief from Taxation which would arise on any disposal or on the
realisation of any assets owned at Closing; and

(e)          there are no disputes, unsettled or outstanding assessments or
appeals in respect of Taxation and the Company has not within the last 6 years
been subject to any enquiry, investigation or other dispute with any Tax
Authority and there are no circumstances which may give rise to such an enquiry
or dispute.

(f)           No shares or securities have been issued by the Company, and no
options have been granted or issued in respect of such shares or securities,
such that the Company will or may be liable to account for income tax under the
PAYE system or to collect or pay any national insurance contributions.

(g)          No shares or securities have been issued by the Company, and no
reportable event under Section 421K, ITEPA has occurred, such that the Company
will or may be liable to make a notification to HM Revenue & Customs under
Section 421J, ITEPA.

 

(h)

The Company:

(i)           is registered for the purpose of, and has complied in all respects
with, the VATA and is not subject to any conditions imposed or agreed with any
Tax Authority; and

(i)           is not, and has not within the last 3 years been a member of a
group for value added tax purposes under Section 43, VATA (groups of companies).

 

(ii)          The Company has made all necessary returns in relation to the
collection and payment of customs duties, excise duties and other Taxes having
an equivalent effect and has provided to any relevant Tax Authority all
necessary information, returns and documentation and paid all amounts due in
relation to the same and within the prescribed time limits.

(j)           Details of all bonds, recognisance and guarantees given to any
relevant Tax Authority, or of any duty deferment scheme or arrangement taken or
claimed, by or in relation to the Company are set out in the Disclosure Letter.

 

(k)

Within the last 6 years the Company has not:

(l)           been a member of a group of companies within the meaning of
Section 170 TCGA (groups of companies) or for the purposes of group relief under
Chapter IV, Part X, ICTA; or

(i)           acquired any asset from any other company which was at the time of
acquisition a member of the same group of companies as that of which the Company
was also a member.

(ii)          No Liability to Taxation will be suffered by the Company in
consequence of Closing or otherwise by virtue either of this Agreement or of the
Company ceasing to be a member of a group of companies with any other company.

 

(m)

The Company has not:

(i)           entered into, or been party to, any scheme or arrangement designed
for the purpose of avoiding Taxation, such that a Liability to Taxation may
arise after Closing as a result of or in consequence of such a scheme or
arrangement; or

(ii)          acquired or disposed of any asset, or entered into any Transaction
whatsoever, otherwise than by way of a bargain at arm’s length.

(n)          No Transaction has occurred in consequence of which the Company has
or may incur a Liability to Taxation primarily chargeable against some other
person (whether by reason of another company being or having been a member of
the same group of companies or otherwise).

8.03       Seller Covenants. Without limiting other provisions contained in this
Agreement, the Seller hereby covenants upon reasonable notice to pay to the
Buyer an amount equal to any Liability to Taxation of the Company:

(a)          arising directly or indirectly from any transaction effected on or
before Closing;

(b)          in respect of, or by reference to, any Profits earned, accrued or
received on or before Closing; or

 

(c)          which would not have arisen but for the failure by any person who
is or has been associated with the Seller to discharge a Liability to Taxation
which falls upon such an associate; and

(d)          all costs and expenses reasonably and properly incurred by the
Buyer or the Company in connection with any such Liability to Taxation or claim
therefore or in bringing any claim or defending any action under the provisions
of this Agreement

in each such case to the extent that the same has not been provided as a
liability in the Annual Financial Statements for the period ending on the
Balance Sheet Date.

If, in respect of or in connection with any claim, or otherwise in connection
with any payment made under this Agreement, any amount payable to the Buyer or
the Company by the Seller is subject to Taxation (ignoring the availability of
any relief), the amount to be paid to the Buyer by the Seller shall be increased
by such additional amount as will ensure that the net amount received by the
Buyer after such Taxation has been taken into account is equal to the full
amount which would be payable to the Buyer had the amount not been subject to
Taxation.

8.04       Tax Cooperation; Allocation of Taxes. (a) Buyer and Seller agree to
furnish or cause to be furnished to each other, upon request, as promptly as
practicable, such information and assistance relating to the Purchased Stock,
the Company and the Business as is reasonably necessary for the filing of all
Tax returns, and making of any election related to Taxes, the preparation for
any audit by any taxing authority, and the prosecution or defense of any claim,
suit or proceeding relating to any Tax return. Seller and Buyer shall cooperate
with each other in the conduct of any audit or other proceeding related to Taxes
involving the Business and each shall execute and deliver such powers of
attorney and other documents as are necessary and reasonable to carry out the
intent of this paragraph (a) of Section 8.03.

For the purposes of Taxation on the United States of America, all real property
taxes, personal property taxes and similar ad valorem obligations levied with
respect to the Purchased Stock for a taxable period which includes (but does not
end on) the Closing Date (collectively, the “Apportioned Obligations”) shall be
apportioned between Seller and Buyer as of the Closing Date based on the number
of days of such taxable period included in the Pre-Closing Tax Period and the
number of days of such taxable period included in the Post-Closing Tax Period.
Seller shall be liable for the proportionate amount of such taxes that is
attributable to the Pre-Closing Tax Period. Within ninety (90) days after the
Closing, Seller and Buyer shall present a statement to the other setting forth
the amount of reimbursement to which each is entitled under this Section 8.03(b)
together with such supporting evidence as is reasonably necessary to calculate
the proration amount. The proration amount shall be paid by the party owing it
to the other within ten (10) days after delivery of such statement. Thereafter,
Seller shall notify Buyer upon receipt of any bill for real or personal property
taxes relating to the Purchased Stock, part or all of which are attributable to
the Post-Closing Tax Period, and shall promptly deliver such bill to Buyer who
shall pay the same to the appropriate taxing authority, provided that if such
bill covers the Pre-Closing Tax Period, Seller shall also remit prior to the due
date of assessment to Buyer payment for the proportionate amount of such bill
that is attributable to the Pre-Closing Tax Period. If either Seller or Buyer
shall thereafter make a payment for which it is entitled to reimbursement under
this Section 8.03(b), the other party shall make such reimbursement promptly but
in no event later than thirty (30) days after the presentation of a statement
setting forth the amount of reimbursement to which the presenting party is
entitled along with such

 

supporting evidence as is reasonably necessary to calculate the amount of
reimbursement. Any payment required under this Section 8.03(b) and not made
within ten (10) days of delivery of the statement shall bear interest at the
rate per annum determined, from time to time, under the provisions of Section
6621 (a)(2) of the Code for each day until paid.

ARTICLE 9

 

EMPLOYEE BENEFITS

9.01       Employee Benefits Definitions. The following terms, as used herein,
having the following meanings:

“Benefit Arrangement” means an employment, severance or similar contract,
arrangement or policy and each plan or arrangement providing for severance,
insurance coverage (including any self-insured arrangements), workers’
compensation, disability benefits, supplemental unemployment benefits, vacation
benefits, pension or retirement benefits or for deferred compensation,
profit-sharing, bonuses, stock options, stock appreciation rights or other forms
of incentive compensation or post-retirement insurance, compensation or benefits
that (i) is not an Employee Plan and (ii) is maintained or contributed to by
Seller or any of its ERISA Affiliates.

“Employee Plan” means each “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA, that (i) is subject to any provision of ERISA and (ii) is
maintained or contributed to by Seller or any of its ERISA Affiliates, as the
case may be.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” of any entity means any other entity that, together with such
entity, would be treated as a single employer under Section 414 of the Code.

“Multiemployer Plan” means each Employee Plan that is a multiemployer plan, as
defined in Section 3(37) of ERISA.

9.02       Representation. Each of Seller and the Company hereby represents and
warrants to Buyer that Schedule 9.02 lists each Employee Plan and each Benefit
Arrangement that covers any employee or former employee of the Company.

Schedule 9.02 lists (i) the most recent determination letter received by the
Company from the IRS regarding each Employee Plan, (ii) the most recent
determination or opinion letter ruling from the IRS that each trust established
in connection with Employee Plans that are intended to be tax exempt under
Section 501(a) or (c) of the Code are so tax exempt and (iii) all pending
applications for rulings, determinations, opinions, no action letters and the
like filed with any governmental agency.

Schedule 9.02 lists each employee of the Company who is (i) absent from active
employment due to short or long term disability, (ii) absent from active
employment on a leave pursuant to the Family and Medical Leave Act or a
comparable state Law, (iii) absent from active employment on any other leave or
approved absence (together with the reason for each leave or absence) or (iv)
absent from active employment due to military service (under

 

conditions that give the employee rights to re-employment), and the status of
each such employee’s absence.

(i)           All Employee Plans intended to be Tax qualified under Section
401(a) or Section 403(a) of the Code are so qualified, (ii) all trusts
established in connection with Plans intended to be Tax exempt under Section
501(a) or (c) of the Code are so Tax exempt, (iii) to the extent required either
as a matter of law or to obtain the intended Tax treatment and Tax benefits, all
Employee Plans comply in all respects with the requirements of ERISA and the
Code, (iv) all Employee Plans have been administered in accordance with the
documents and instruments governing the Employee Plans, (v) all reports and
filings with governmental Entities (including the Department of Labor, the IRS,
Pension Benefit Guaranty Corporation and the SEC) required in connection with
each Employee Plan have been timely made, (iv) all disclosures and notices
required by applicable law or Employee Plan provisions to be given to
participants and beneficiaries in connection with each Employee Plan have been
properly and timely made and (v) the Company has made a good faith effort to
comply with the reporting and taxation requirements for FICA taxes with respect
to any deferred compensation arrangements under Section 3121(v) of the Code.

Except as set forth on Schedule 9.02, none of the Employee Plans is a plan that
is or ever has been subject to Title IV of ERISA, Section 302 of ERISA or
Section 412 of the Code (a “defined benefit plan”). None of the Employee Plans
is (i) a “multiemployer plan” as defined in Section 3(37) of ERISA, (ii) a plan
or arrangement described under Section 4(b)(5) or 401(a)(1) of ERISA, or (iii) a
plan maintained in connection with a trust described in Section 501(c)(g) of the
Code. Except as set forth on the Disclosure Schedules, (x) none of the Employee
Plans provides for the payment of separation, severance, termination or
similar-type benefits to any Person, and (y) none of the Employee Plans provides
for or promises retiree medical or life insurance benefits to any current or
former employee, officer or director of the Company. Each of the Employee Plans
is subject only to the laws of the United States or a political subdivision
thereof.

There has been no non-exempt prohibited transaction (within the meaning of
Section 406 of ERISA or Section 4975 of the Code) with respect to any Employee
Plan which could give rise to a material liability incurred by the Company. The
Company has not incurred any material liability for any excise tax arising under
Section 4971, 4972, 4975, 4980 or 4980B of the Code and no fact or event exists
which could give rise to such material liability. The Company has not incurred
any liability relating to Title IV of ERISA, and no fact or event exists which
could give rise to such liability.

All contributions, premium payments and other payments required to be made in
connection with the Employee Plans as of the Closing Date have been made, (ii) a
proper accrual has been made on the books of the Company for all contributions,
premium payments and other payments due in the current fiscal year but not made
as of the date of this Agreement, (iii) no contribution, premium payment 0 other
payment has been made in support of any Employee Plan that is in excess of the
allowable deduction for federal income Tax purposes for the year with respect to
which the contribution was made and (iv) with respect to each Plan that is
subject to Section 301 et seq. of ERISA or Section 412 of the Code, the Company
is not liable for any “accumulated funding deficiency” as that term is defined
in Section 412 of the Code and the projected benefit obligations determined as
of the date of this Agreement do not exceed the assets of the Plan.

 

9.03       No Third Party Beneficiaries. No provision of this Article shall
create any third party beneficiary or other rights in any employee or former
employee (including any beneficiary or dependent thereof) of Seller or the
Company or of any of their respective Affiliates in respect of continued
employment (or resumed employment) with either Buyer or the Company or any of
their Affiliates and no provision of this Article IX shall create any such
rights in any such Persons in respect of any benefits that may be provided,
directly or indirectly, under any Employee Plan or Benefit Arrangement or any
plan or arrangement that may be established by Buyer or any of its Affiliates.
No provision of this Agreement shall constitute a limitation on rights to amend,
modify or terminate after the Closing Date any such plans or arrangements of
Buyer or any of its Affiliates.

9.04       UK Employees. In respect of the Employees who are working in the UK
(the “UK Employees”), each of Seller and the Company hereby represents and
warrants to the Buyer that:

(a)          The Company has maintained up-to-date adequate and suitable records
for the purposes of the Working Time Regulations and has complied with all other
obligations to its workers (as “workers” is defined in Regulation 2 of the
Working Time Regulations) and there are no claims capable of arising or pending
or threatened by any officer or employee or former officer or employee or the
Health and Safety Executive or any local authority Environmental Health
Department or any trade union or employee representative related to the Working
Time Regulations.

(b)          Other than listed in Schedule 3.17, there is no share option or
share incentive scheme in operation by or in relation to the Company for any of
its officers, employees or workers nor is the introduction of such a scheme
proposed.

(c)          To the Seller and the Company’s Knowledge, the Company has at all
relevant times complied with all its material obligations under statute and
otherwise concerning the health and safety at work of its employees and there
are no claims capable of arising or pending or threatened by any employee or
third party in respect of any accident or injury which are not fully covered by
insurance.

(d)          No claim or liability to make any payment of any kind to any person
who is or has been an officer, employee or worker has been received or incurred
by the Company whether under the Employment Rights Act 1996, Sex Discrimination
Act 1975, the Race Relations Act 1976, the Disability Discrimination Act 1995,
the Employment Equality (Sexual Orientation) Regulations 2003, Employment
Equality (Religion or Belief) Regulations 2003 or otherwise; and

No employee has transferred into the employment of the Company by virtue of the
Transfer of Undertakings (Protection of Employment) Regulations 2006. The
Company has not, in contravention of the Companies Act 1985:

(i)           entered into any arrangement involving the acquisition of non-cash
assets from or disposal to;

(ii)          granted any loan or quasi-loan to or entered into any guarantee or
credit transaction with; or

 

(iii)         provided any security in connection with any loan, quasi-loan or
credit transaction to or with

(iv)         any director or person connected with a director within the meaning
of the Companies Act 1985.

(e)          The Company has maintained up-to-date, adequate and suitable
records regarding the employees' eligibility to work in the United Kingdom in
accordance with section 8 of the Asylum and Immigration Act 1996.

(f)           The Company has complied with its duties and/or obligations under
the dispute resolution procedures contained in the Employment Act 2002 and
Employment Act 2002 (Dispute Resolution) Regulations 2004.

ARTICLE 10

 

CONDITIONS TO CLOSING

10.01     Conditions to Obligations of Each Party. The obligations of Buyer and
Seller to consummate the Closing are subject to the satisfaction of the
following conditions:

(a)          No provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the consummation of the Closing.

(b)          Each of Buyer, the Company and Seller shall have executed and
delivered the Ancillary Agreements to which it is a party, in each case
substantially in the form attached as an Exhibit to this Agreement.

(c)          All actions by or in respect of or filings with any governmental
body, agency, official or authority required to permit the consummation of the
Closing shall have been obtained.

10.02     Conditions to Obligations of Buyer. The obligation of Buyer to
consummate the Closing is subject to the satisfaction of the following further
conditions:

(a)          (i) Each of Seller and the Company shall have performed in all
material respects all of its respective obligations hereunder required to be
performed by it at or prior to the Closing Date, (ii) the representations and
warranties of Seller and the Company contained in this Agreement as of the date
hereof and in any certificate or other writing delivered by Seller or the
Company, as applicable, pursuant hereto, shall be true and correct in all
material respects at and as of the Closing Date and (iii) Buyer shall have
received a certificate signed by a the President of each of Seller and the
Company to the foregoing effect with respect to such entity.

(b)          No provision of any applicable law or regulation and no judgment,
injunction, order or decree shall restrain, prohibit or otherwise interfere with
the effective operation or enjoyment by Buyer of the Purchased Stock.

(c)          Seller shall have made a capital contribution to the Company in the
amount equal to the amount of debt owed by the Company to the Seller on the
Closing Date.

 

(d)          All of the directors and officers of the Company shall have
resigned their positions with the Company, on or prior to the Closing Date.

10.03     Conditions to Obligations of Seller and the Company. The obligations
of Seller and the Company to consummate the Closing are subject to the
satisfaction of the following further conditions:

(a)          (i) Buyer shall have performed in all material respect all of its
obligations hereunder required to be performed by it at or prior to the Closing
Date, (ii) the representations and warranties of Buyer contained in this
Agreement as of the date hereof and in any certificate or other writing
delivered by Buyer pursuant hereto shall be true and correct in all material
respects at and as of the Closing Date and (iii) Seller shall have received a
certificate signed by the President of Buyer to the foregoing effect.

 

(b)

The Company will have executed the agreements with key employees.

ARTICLE 11

 

SURVIVAL; INDEMNIFICATION

11.01     Survival. The covenants, agreements, representations and warranties of
the parties hereto contained in this Agreement or in any certificate or other
writing delivered pursuant hereto or in connection herewith shall survive the
Closing until December 31, 2007 or in the case of the covenants, agreements,
representations and warranties contained in Articles VIII or IX, until
expiration of the applicable statutory period of limitations (giving effect to
any waiver, mitigation or extension thereof), if later. Notwithstanding the
preceding sentence, any covenant, agreement, representation or warranty in
respect of which indemnity may be sought under Section 11.02 shall survive the
time at which it would otherwise terminate pursuant to the preceding sentence,
if notice pursuant to Section 11.03 of the inaccuracy or breach thereof giving
rise to such right to indemnity shall have been given to the party against whom
such indemnity may be sought prior to such time.

 

11.02

Indemnification.

(a)          Seller hereby indemnifies Buyer and its Affiliates for a period
following the Closing Date until December 31, 2007 or in the case of the
covenants, agreements, representations and warranties contained in Articles VIII
or IX, until expiration of the applicable statutory period of limitations
(giving effect to any waiver, mitigation or extension thereof), if later against
and agrees to hold each of them harmless from any and all damage, loss,
liability and expense (including, without limitation, reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding) (collectively, “Loss”) incurred or suffered by Buyer
or any of its Affiliates (including the Company) arising out of or resulting
from:

(i)           any misrepresentation or breach of a warranty made by Seller or
the Company pursuant to this Agreement and any closing certificate delivered by
or on behalf of Seller pursuant to this Agreement;

(ii)          any breach of a covenant or agreement made or to be performed by
Seller pursuant to this Agreement; or

 

 

(iii)

the Patent Settlements;

(iv)         the lack of recording stock-based compensation expense related to
stock options granted to the Company’s employees by Seller, except for any
non-cash compensation adjustment for record keeping purposes;

(v)          all Taxes of the Company for the Pre-Closing Tax Period not
previously paid or adequately reserved for on the Balance Sheet; or

(vi)         any obligations relating to options to purchase shares of the
common stock of Seller held by employees of Company;

provided that (A) Seller shall not be liable under Section 11.02 unless the
aggregate amount of Loss with respect to all matters referred to in this Section
11.02 exceeds $50,000 and then Seller shall be liable for the entire amount of
Loss, provided that no such limitation shall be applicable in the case of clause
(iii), (iv), (v) and (vi) of Section 11.02; (B) Seller’s maximum aggregate
liability under Section 11.02 shall not exceed $4,500,000 (four million five
hundred dollars) except with regards to liabilities for breach of representation
in Section 3.11 as to which there shall be no limitation other than the Purchase
Price plus the aggregate amount of all additional payments to Seller pursuant to
this Agreement; and (c) Seller shall not be liable for a Loss under Section
11.02 unless Buyer delivers a Claim Certificate pursuant to Section 11.03.

(b)          Buyer hereby indemnifies Seller and its Affiliates for a period
following the Closing Date until December 31, 2008 following the Closing against
and agrees to hold each of them harmless from any and all Losses incurred or
suffered by Seller or any of its Affiliates arising out of or resulting from the
Company’s breach of the Compliance Obligation. Buyer shall not be liable for a
Loss under Section 11.02 unless Seller delivers a Claim Certificate pursuant to
Section 11.03

 

11.03

Procedures; No Waiver; Exclusivity.

(a)          General. Promptly after the discovery by any party seeking
indemnification under Section 11.02 (the “Indemnified Party”) of any Loss or
Losses, claim or breach, including any claim by a third party described in
Section 11.02 hereof, that might give rise to indemnification hereunder, the
Indemnified Party shall deliver to the party against whom indemnity is sought
(the “Indemnifying Party”) a certificate (a “Claim Certificate”) that:

(i)           states that the Indemnified Party has paid or properly accrued
Losses, or reasonably anticipates that it may or will incur liability for
Losses, for which such Indemnified Party is entitled to indemnification pursuant
to Section 11.02 of this Agreement; and

(ii)          specifies in reasonable detail, to the extent practicable, each
individual item of Loss included in the amount so stated, the date (if any) such
item was paid or properly accrued, the basis for any anticipated liability and
the nature of the misrepresentation, default, breach of warranty or breach of
covenant or claim to which each such item is related and, to the extent
computable, the computation of the amount to which such Indemnified Party claims
to be entitled hereunder.

If the Indemnifying Party object to the indemnification of an Indemnified Party
in respect of any claim or claims specified in any Claim Certificate, the
Indemnifying Party shall deliver a

 

written notice to such effect to the Indemnified Party within 20 days after
receipt by the Indemnifying Party of such Claim Certificate. Thereafter, the
Indemnifying Party and the Indemnified Party shall attempt in good faith to
agree upon the rights of the respective parties within 30 days of receipt of
such Claim Certificate with respect to each of such claims to which the
Indemnifying Party has objected. If the Indemnified Party and the Indemnifying
Party agree with respect to any of such claims, the Indemnified Party and the
Indemnifying Party shall promptly prepare and sign a memorandum setting forth
such agreement. Should the Indemnified Party and the Indemnifying Party fail to
agree as to any particular item or items or amount or amounts (each an
“Outstanding Dispute”), then the Indemnified Party shall be entitled to pursue
its available remedies for resolving its claim for indemnification.

(b)          Third Party Claims. Promptly after the assertion by any third party
of any claim against any Indemnified Party (a “Third-Party Claim”) that, in the
judgment of such Indemnified Party, may result in the incurrence of Losses for
which such Indemnified Party would be entitled to indemnification pursuant to
this Agreement, such Indemnified Party shall deliver to the Indemnifying Party a
written notice describing in reasonable detail such Third-Party Claim; provided,
however, that no delay on the part of the Indemnified Party in notifying the
Indemnifying Party will relieve the Indemnifying Party of any liability or
obligations hereunder, except to the extent that the Indemnifying Party have
been actually prejudiced thereby, and then only to such extent.

The Indemnifying Party may, and at the request of the Indemnified Party shall,
participate -in and control the defense of any such third party suit, action or
proceeding at its own expense. The Indemnifying Party shall not be liable under
Section 11.02 for any settlement effected without its consent of any claim,
litigation or proceeding in respect of which indemnity may be sought hereunder.

(c)          After the Closing, Section 11.02 will provide Buyer with an
exclusive remedy for any misrepresentation, breach of warranty, covenant or
other agreement by Seller or the Company or other claim by Buyer arising out of
this Agreement or the transactions contemplated hereby.

(d)          So long as the procedures set forth in Section 11.03 have been
followed, and except as it relates to any Outstanding Dispute, any amount due by
Seller to Buyer pursuant to Section 11.02 may be recovered as a set off against
the Earn-Out Payment.

ARTICLE 12

 

MISCELLANEOUS

12.01     Notices. All notices, requests and other communications to either
party hereunder shall be in writing (including facsimile or similar writing) and
shall be given,

 

if to Buyer, to:

 

G.L. Trade S.A.

42, Rue Notre-Dame-Des-Victoires

75002 Paris

Attn: General Counsel

Facsimile: 331.5340.0130

 

if to Seller, to:

 

NYFIX, Inc.

100 Wall Street, 26th Floor

New York, NY 10005

Telephone: 212-809-3542

Facsimile: 212-809-1013

 

12.02     Amendments; No Waivers. (a) Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by the Buyer and Seller, or in the case of
a waiver, by the party against whom the waiver is to be effective.

(a)          No failure or delay by either party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and, subject to Section 11.03(d) not exclusive of
any rights or remedies provided by law.

12.03     Expenses. Except as otherwise provided herein, all costs and expenses
incurred in connection with this Agreement shall be paid by the party incurring
such cost or expense, provided that Seller shall pay the expenses incurred by
the Company in connection with this Agreement.

12.04     Successors and Assigns. Except as otherwise provided herein, the
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns; provided that no
party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of the other parties
hereto.

12.05     Governing Law; Consent to Jurisdiction. This Agreement shall be
construed in accordance with and governed by the law of the State of New York
without regard to the conflicts of law rules of such state. The parties hereby
irrevocably submit to the jurisdiction of the state of federal courts sitting in
the State of New York over any action or proceeding arising out of or relating
to this Agreement and the parties irrevocably agree that all claims in respect
of such action or proceeding may be heard or determined in any such court.

12.06     Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts and via facsimile, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by the other party hereto.

 

12.07     WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE IT IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I)
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) IT MAKES SUCH WAIVER
VOLUNTARILY AND (IV) IT HAS NOT BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 12.07.

12.08     Entire Agreement. This Agreement, the Ancillary Agreements the
Nondisclosure Agreement between the Buyer and Seller constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings and negotiations, both written
and oral, between the parties with respect to the subject matter of this
Agreement. No representation, inducement, promise, understanding, condition or
warranty not set forth herein has been made or relied upon by either party
hereto.

12.09     Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

IN WITNESS WHEREOF, the parties hereto here caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

G.L. TRADE S.A.

 

 

By:/s/Pierre Gatignol                

Name:  Pierre Gatignol

Title:    Chief Executive Officer

 

NYFIX INC.

 

 

By:/s/Robert C. Gasser            

Name:  Robert C. Gasser

Title:    Chief Executive Officer

 

NYFIX OVERSEAS, INC.

 

 

By:/s/John Seward                    

Name:  John Steward

Title:    President

 

Exhibit A - GL GAAP

 


SUBJECT: RULES FOR TURNOVER RECOGNITION

This document describes the rules for turnover recognition applicable as of
2005. These rules conform to the new IFRS standards which apply for 01/01/2005.

1.     Solutions sold in subscription fee form
(Approximately 75% to 80% of turnover; GL product business model)

Services are usually invoiced one year in advance (sometimes half-yearly or
quarterly).

Turnover is recognised in proportion of the duration of the subscription from
the date of installation/delivery of the solution (client acceptance).

Down payments received at the time of signature of a contract (systematic
request to receive 30% of the yearly amount for the project) are not recognised
as turnover until the date of installation (client acceptance). Down payments
are subject to the same procedures as indicated above. If the client decides to
stop the project, all payments received are retained by GL: after validation
from CORP that this is in conformance with the contract, the amounts are then
recognised as turnover.

Installation or acceptance: trigger and contractual safeguards

GL standard conditions stipulate that the trigger for the beginning of the
subscription or maintenance period is the installation form issued by GL (the
client has 10 days to make any comments/remarks, if contesting). These
conditions simplify the validation process and accelerate turnover recognition.
They are particularly important if GL TRADE does not control the conditions of
implementation by the client (e.g. ordering lines, membership negotiation,
global project larger than that led by GL).

For major projects (either in value or complexity the client usually insists on
an acceptance process. In this case, it is the acceptance date that becomes the
trigger for the beginning of the subscription or maintenance period. As
indicated above, it is essential to outline, contractually the maximum time
period between the date of delivery and the date of acceptance by the client and
to forecast the start of the subscription or maintenance of the project even if
the acceptance process. In this case, it is the acceptance date that becomes the
trigger for the beginning of the subscription or maintenance period. As
indicated above, it is essential to outline, contractually the maximum time
period between the date of delivery and the date of acceptance by the client and
to forecast the start of the subscription or maintenance of the project even if
the acceptance has not been formalised.

2.     Complementary services to the project Solutions are often sold with an
assortment of complementary services such as project management, installation
and training.

These services are invoiced and recognised as turnover once they have been
executed.


3. “VARIABLE” SERVICES

Unit price is defined contractually and actual quantity is calculated
periodically and relates to variable services by screens, orders or man-days.

These services are invoiced in arrears monthly or quarterly, they are based on
actual volumes and are recognised as turnover once achieved.

4.     Solutions sold in license form plus maintenance contracts
(Principally Clearvision; GL SETTLE; ex-FOX, OMS and MTA in Asia, Ubix, Tradix
and Fermat licenses).
The licenses represent the right to use the software for a limited period of
time (generally 5 years with a minimum of 3).

Turnover from the licenses is 100% fully recognised (at the latest) at
installation (acceptance) (see 6. Projects and 7. Small amounts and short-term
projects), whereas turnover from maintenance contracts is recognised over the
duration of the contract.

Although the license is granted for a limited period of time, turnover from the
licences should not be spread over the duration of the franchise. Clients are
not reimbursed if they decide to cease using the software before the term of the
licence expires, and all services provided to the client during this contractual
period (support, version upgrade, etc…) are covered by the maintenance contract.


5. LICENSE RENEWAL

  At the end of the initial franchise period of the licence, ‘right of use’ can
be renewed for a set period. This turnover is recognised at 100% at the time of
the licence renewal, providing the licence is renewed for a least 1 year and it
is accompanied by a maintenance contract. Turnover from the maintenance contract
is recognised over the duration of the contract.


If this is not the case (no maintenance contract or licence less than a year),
the licence turnover should be spread over the duration of the contract.

6.     Projects with a licence and specific development and/or significant
integration services

Context:
The client considers the licence and the specific development or integration
services as a whole. The acceptance process by the client is crucial.

Contractual safeguards:

o A limited period of time granted to the client between the delivery and the
acceptance date must be determined contractually (depending on the size of the
project, between 15 days and 3 months) in order to avoid derivatives not linked
to GL. Maintenance must automatically begin at the end of this period or at the
date of acceptance (if this date is before the end of the period).


o Project packaging: as for as possible long-term projects (some last 2 years)
should be divided into independently valued packages, with an acceptance for
each package from the client. besides the initial down payment, the invoicing of
the project will be defined in respect of each package as will the start-up of
maintenance for each package.


Turnover recognition

Turnover is recognised as the project progresses; the project incorporates the
licence and any associated development or integration services. The progression
of the project is assessed using the progress schedule, which is regularly
updated and includes any possible delays. For example, for a project that
started at the beginning of January, acceptance is forecasted for the end of
May, the project progress at the end of March would be equal to 3/5 (if the
project team is relatively stable for the duration of the project). If the
project is delayed and the date of acceptance is postponed to the end of July,
the project progress at the end of June will be equal to 6/7. In the special
case where development or integration services are sold on the basis of time
actually spent rather than a set amount of time, the turnover for these services
will be recognised on time actually spent and only the licence will be spread as
described in the method above.

The progress schedule for each project should be determined and formalised at
its start. The schedules should be updated regularly via project review meetings
(at a minimum, during quarterly closings).

Important note:

Schedules for invoicing and technical progress of the project are not expected
to be perfectly synchronised. However, a difference between the invoicing,
receipt of payment and the technical progress of the project may make turnover
recognition difficult.

7.     Projects less than €100k or less than 3 months:

In brief, turnover form projects of small value or short-term are recognised at
100% at the time of installation/acceptance.

 

 



Schedule 1.01(A) Form of Hosting Agreement

 

MASTER SUBSCRIPTION AGREEMENT

NYFIX USA, LLC EQUIPMENT and SERVICE

 

This Master Subscription Agreement (hereinafter "Agreement"), is hereby made as
of the _______ day of August, 2006 (the Effective Date) by and between NYFIX
USA, LLC, a New York limited liability company, having its principal place of
business located at 100 Wall Street, New York, NY 10005, U.S.A (“NYFIX”), and
NYFIX Overseas, with offices at Barbican Citygate, 1-3 Dufferin Street, London
EC1Y 8NA (“Subscriber”).

 

WHEREAS, NYFIX is a provider of equipment, software, and network services which
facilitate the electronic trading of securities; and

 

WHEREAS, Subscriber desires to subscribe to such network and equipment and
obtain a license to use such software for Subscriber’s own internal purposes;
and

 

WHEREAS; NYFIX wishes to grant such subscription and license under the terms and
conditions set forth below, except as otherwise agreed to in writing, by mutual
agreement of the parties;

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and agreements hereinafter set forth, and other valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, NYFIX and Subscriber
agree as follows:

 

1.

Scope. NYFIX shall provide, on a subscription basis, access to the NYFIX network
(the “Network”), telecommunications routing equipment (the “Equipment”), and
network client applications, interfaces, and related programs (the “Software”)
identified in this Agreement or in the Schedules attached hereto and
incorporated herein (the Network, Equipment and Software may be referred to
collectively as the “Service” or “Services”).

 

2.

Term and Termination.

 

(a)

Term. The Agreement shall commence on the Effective Date and continue in full
force and effect for the duration of the term of any valid Schedule. Unless
otherwise explicitly agreed to the contrary, the “Initial Subscription Term” of
each Schedule shall be nine (9) months from the effective date of the Agreement
Thereafter, it will continue until terminated by either Party on thirty (30)
days notice. Subscriber shall be entitled to terminate the Agreement during the
Initial Subscription Term with sisxty days notice.

 

 

(b)

Voluntary Termination. Subscriber may not terminate any Schedule hereunder
before the end of the Initial Subscription Term or any subsequent 6 month term.
If notice to renew is not given, the Initial Subscription Term shall expire in
accordance with Section 2.1., save as otherwise agreed upon between the Parties.

 

 

(c)

Termination for Breach. Either party shall have the right to terminate this
Agreement or a Schedule if the other party breaches a material provision and
fails to cure such breach within thirty (30) days following written notice by
the non-breaching party, describing such breach with reasonable particularity;
provided however, that if Subscriber defaults in any of its payment obligations
hereunder, and Subscriber fails to cure such default within fifteen (15) days
following written notice, NYFIX shall have the right to terminate the applicable
Schedule immediately and all outstanding sums for the remainder of the Term of
the applicable Schedule(s) shall become immediately due and payable by
Subscriber.

 

 

(d)

Actions upon Termination. Upon termination or expiration of this Agreement or a
Schedule for any reason, Subscriber shall immediately cease any use of the
Services provided, or in the case of a Schedule, only those Services provided
thereunder (the “Terminated Services”). Within fifteen (15) days after the
termination or expiration of this Agreement or a Schedule for any reason,
Subscriber shall return to NYFIX the Equipment, Software, and all other
materials and information provided to Subscriber with respect to the Terminated
Services, and all copies thereof. Termination or expiration of this Agreement or
a Schedule for any reason shall not relieve either party of its confidentiality
obligations hereunder.

 

3.

Confidentiality. NYFIX and Subscriber shall keep confidential all information,
whether related to the Services or otherwise, whether oral, electronic, or
written, concerning the business of the other that each shall have obtained as a
result of discussions or communications related to this Agreement or the
transactions contemplated hereby (“Confidential Information”), except as
specifically provided or permitted under this Agreement. Confidential
Information shall not include information that the receiving party can
demonstrate: (a) is, as of the time of its disclosure, or becomes thereafter,
without any violation of this Agreement, part of the public domain through a
source other than the receiving party; (b) was known to the receiving party as
of the time of its disclosure; (c) is independently developed by the receiving
party, without reference to the Confidential Information of the disclosing
party; or (d) is subsequently learned from a third party not under an obligation
of confidentiality to the disclosing party. Further, the receiving party may
disclose the Confidential Information for the purposes of regulatory or judicial
compliance, provided however that the receiving party shall give prompt notice
to the disclosing party of receipt of any said order, subpoena or regulatory
request, and only make disclosures in the smallest allowable amount.

 

4.

NYFIX’s Obligations.

 

(a)

Installation. NYFIX will install and keep operational the Equipment and Software
listed in schedule attached hereto.

 

 

(b)

Support. Subscriber shall notify the NYFIX Helpdesk upon discovery of any
failure of the Services to function properly in normal use, and the NYFIX
Helpdesk will promptly begin to diagnose and attempt to resolve the reported
problem.

 

5.

Fees. In consideration of the Services provided by NYFIX hereunder, Subscriber
shall pay to NYFIX the fees detailed on the applicable Schedule(s). NYFIX may
invoice Subscriber for the fees on a quarterly basis, in advance, and all fees
shall be due within thirty (30) days of receipt of invoice. NYFIX shall have the
right to invoice Subscriber for Services that NYFIX provided but for which it
had not previously invoiced Subscriber. In the event sums due under any invoice
or other provision of this Agreement are not paid within fifteen (15) days of
the applicable due date, such outstanding sums shall be subject to interest at
the rate of 1.5% per month or the maximum amount allowed by law, whichever is
less. All prices quoted in this Agreement are in U.S. Dollars. All fees in this
Agreement are nonrefundable, including for termination by Subscriber, unless
expressly agreed in writing to the contrary. Subscriber shall be solely
responsible for fees incurred through, (i) the use of the Services (transaction
fees, etc.), and (ii) use of telecommunication lines in conjunction with the
Services subscribed to hereunder.

 

6.

Taxes, Duties, Fees, and Tariffs. Subscriber is responsible for all sales and
use taxes, duties, fees, and tariffs imposed with respect to the Services
rendered or provided to Subscriber hereunder, other than taxes based upon or
credited against NYFIX’s income.

 

7.

Ownership. The Network, Equipment, and Software provided hereunder are the sole
property of NYFIX and Subscriber acknowledges and agrees that it has no
ownership interest whatsoever therein or in the ideas, methods of operation,
processes, know-how, and intellectual property rights, including without
limitation, all patent, copyright, trade secret and trademark rights, associated
therewith, as well as any and all derivative works related thereto; and
Subscriber shall carefully use such Network, Equipment and Software. Subscriber
shall assume all risk of loss and damage to the Network, Equipment, and
Software, while in Subscriber’s possession, and shall surrender the Equipment
and Software to NYFIX upon termination of this Agreement in good condition,
ordinary wear and tear excepted. No additional connections of any kind, nor any
maintenance or repair shall be made to the Network, Equipment, or Software by or
on behalf of Subscriber without the prior written authorization of NYFIX.

 

8.

Warranty Statements.

 

(a)

NYFIX warrants that (i) it has the full power and complete authority to enter
into this Agreement and has the right to grant to Subscriber the rights set
forth in this Agreement; and (ii) the support services will be performed in a
professional manner using qualified personnel, and that the Services will meet
the

 

 

specifications described in any documentation or user guide generally available
to the users of the Services.

 

 

(b)

Subscriber warrants that (i) it has the full power and complete authority to
enter into this Agreement and to carry out its obligations hereunder; and (ii)
that it shall not use nor shall it permit the use of the Services in
contravention of any of the terms or conditions herein, or in violation of any
applicable law, rule or regulation.

 

9.

Disclaimer. EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE SERVICES ARE PROVIDED ‘AS
IS’ AND NYFIX MAKES NO WARRANTIES OR REPRESENTATIONS WHATSOEVER, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT THERETO. NOTWITHSTANDING ANY
OTHER PROVISION IN THIS AGREEMENT, NYFIX DOES NOT WARRANT THAT THE USE OF THE
SERVICES SHALL BE UNINTERRUPTED OR ERROR-FREE.

 

10.

Indemnification.

 

(a)

Indemnification by NYFIX. NYFIX, at its own expense, will indemnify, defend, and
hold harmless Subscriber, its affiliates and subsidiaries, and their officers,
directors, employees and agents, from and against any claim, demand, cause of
action, debt or liability, costs and expenses, including without limitation
reasonable attorneys’ fees, brought against Subscriber, arising out of a breach
of NYFIX’s representations and warranties hereunder, and to the extent that it
is based on a claim that the Services infringe valid third-party copyright,
trademark or patent rights, provided that NYFIX is promptly notified in writing
of such claim. If, as a result of any claim of infringement, Subscriber is
enjoined from using the Services, or if NYFIX believes that the Service is
likely to become the subject of a claim of infringement, NYFIX, at its sole
option and expense, shall either: (i) procure the right for Subscriber to
continue to use the Services; or (ii) replace or modify the Services so as to
make it non-infringing. If neither of these two options is reasonably
practicable, NYFIX may terminate this Agreement, and refund to Subscriber any
prepaid, unused fees. The foregoing states the entire liability of NYFIX with
respect to infringement of any intellectual property rights by the Services or
any portion thereof.

 

 

(b)

Indemnification by Subscriber. Subscriber, at its own expense, shall indemnify,
defend and hold harmless NYFIX, its affiliates and subsidiaries, and their
officers, directors, employees and agents, from and against any claim, demand,
cause of action, debt or liability, costs and expenses, including without
limitation reasonable attorneys’ fees, arising out of a breach of Subscriber’s
representations and warranties hereunder, any improper use of the Services by
Subscriber, and any claim of infringement that is based upon use of the Services
in combination with any product or material not supplied to Subscriber by NYFIX
if the alleged infringement would have been avoided without such use of the
product or material.

 

 

(c)

Control of Defense. The indemnifying or defending party shall have the right to
control the defense of all such actions. In no event shall the party being
indemnified settle any such action without the indemnifying party’s prior
written approval. The party seeking indemnification shall provide all reasonable
assistance that the indemnifying party requests relating to the defense of such
action or claim.

 

11.

Limitation of Liability.

 

(a)

IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY OR TO ANY THIRD
PARTY FOR ANY INDIRECT, INCIDENTIAL, SPECIAL, CONSEQUENTIAL, DAMAGES FOR LOST
PROFITS OR REVENUES, OR PUNITIVE DAMAGES OF ANY KIND, EVEN IF IT HAS BEEN
INFORMED IN ADVANCE OF THE POSSIBILITY OF SUCH DAMAGES.

 

 

(b)

IN NO EVENT SHALL NYFIX BE LIABLE TO SUBSCRIBER OR TO ANY THIRD PARTY FOR ANY
DAMAGES, WHETHER DIRECT OR CONSEQUENTIAL, DUE TO: (i) A DEFECT OR BREAKDOWN IN,
OR DELAY, FAULT, OR FAILURE OF OPERATION OF, THE SERVICES OR DUE TO ERRORS OR

 

 

OMISSIONS IN THE TRANSMISSION OR DISPLAY OF INFORMATION THROUGH THE SERVICES;
(i) USE OF THE SERVICES WITH A SYSTEM, EQUIPMENT OR SERVICES OTHER THAN THOSE
SPECIFICALLY APPROVED BY NYFIX; (ii) OR SUBSCRIBER’S FAILURE TO IMPLEMENT
NYFIX’S RECOMMENDATIONS OR SOLUTIONS WITH RESPECT TO THE SERVICES.

 

 

(c)

EXCEPT FOR CLAIMS REGARDING BREACH OF CONFIDENTIALITY OR INTELLECTUAL PROPERTY
RIGHTS INDEMNIFICATION, IN NO EVENT SHALL NYFIX’S LIABILITY EXCEED AN AMOUNT
EQUAL TO THE AMOUNT BILLED TO SUBSCRIBER BY NYFIX DURING THE SIX (6) MONTHS
PRECEDING THE MONTH IN WHICH THE CAUSE OF ACTION AROSE.

 

 

(d)

The parties understand and agree that the fees for the Service rendered
hereunder were negotiated in good faith and reflect the allocation of risk
between the parties and limitation of liability set forth herein.

 

12.

Entire Agreement. This Agreement, including the attached Schedule(s), contains
the entire agreement of the parties concerning the subject matter contemplated
herein. It cannot be changed, altered or modified by any oral representation or
promise of any person. All changes or modifications must be in writing and
signed by the duly authorized representatives of NYFIX and Subscriber.

 

13.

Schedules.  Any subsequent Schedules must be duly signed by the authorized
representatives of both parties, and make reference to this Master Subscription
Agreement. In the event of a conflict between the Master Subscription Agreement
and any valid Schedule, the Schedule shall prevail.

 

14.

Assignment. NYFIX shall have the absolute right at any time, without the consent
of, but upon notice to, Subscriber to assign any or all of its rights and
interest under this Agreement to either a subsidiary company of NYFIX or to a
successor company in the event of a merger or acquisition and, upon such
assignment, NYFIX shall thereafter be relieved of and from any and liability
hereunder for any matter whatsoever occurring after such assignment.

 

15.

Relationship of Parties. Neither party shall have any right, power or authority
to enter into any agreement for or on behalf of, or incur any obligation or
liability of, or to otherwise bind, the other party. This Agreement shall not be
interpreted or construed to create an association, agency, joint venture or
partnership between the parties or to impose any liability attributable to such
a relationship upon either party.

 

16.

Notice. Any notice or other correspondence required or permitted to be given
pursuant to this Agreement shall be in writing and shall be deemed to have been
given (i) immediately, if served personally, (ii) immediately, if sent to a
designated fax number (with confirmation of receipt) and simultaneously by
internationally-recognized overnight courier, or (iii) three (3) business days
after the date sent by certified or registered mail, return receipt requested.
Notices shall be addressed to such party as set forth below (or such other
address as either party hereto may designate by notice to the other party).

 

 

If to NYFIX:

If to Subscriber:

 

Office of General Counsel

Managing Director

 

NYFIX, Inc.

NYFIX Overseas

 

333 Ludlow Street

1-3 Dufferin Street

 

Stamford, CT 06902

London EC1Y 8NA

 

17.

Force Majeure. Neither party shall be in default if failure to perform any
obligation hereunder is caused solely by supervening conditions beyond that
party’s reasonable control, including acts of God, civil commotion, strikes,
labor disputes, and governmental demands or requirements.

 

18.

Headings. The headings of the sections and subsections used in this Agreement
are included for convenience only and are not to be used in construing or
interpreting this Agreement.

 

19.



Severability. The invalidity or unenforceability of one or more provisions of
this Agreement shall not affect the validity or enforceability of any of the
other provisions hereof, and this Agreement shall be construed in all respects
as if such invalid or unenforceable provisions were omitted.



 

20.

No Waiver. No delay or omission by either party hereto to exercise any right or
power hereunder shall impair such right or power or be construed to be a waiver
thereof. A waiver by either of the parties hereto of any of the covenants to be
performed by the other or any breach thereof shall not be construed to be a
waiver of any succeeding breach thereof or of any other covenant herein
contained.

 

21.

Governing Law. This Agreement shall be construed and enforced in accordance with
the laws of the State of New York, U.S.A. without giving effect to its
principles of conflicts of law. All disputes and/or legal proceedings arising
out of or relating to this Agreement shall be maintained in courts located in
New York County, New York, U.S.A.

 

22.

No Unannounced Modifications to Signature Documents.    By signing and
delivering this Agreement and/or any schedule, exhibit, amendment, or addendum
thereto, each party will be deemed to represent to the other that the signing
party has not made any changes to such document from the draft(s) originally
provided to the other party by the signing party, or vice versa, unless the
signing party has expressly called such changes to the other party’s attention
in writing (e.g., by “redlining” the document or by a comment memo or email).

 

 

 

 

 

 

 

IN WITNESS WHEREOF, this Agreement has been duly and validly executed and
delivered on behalf of Subscriber by its authorized representative acting within
such representative’s power, and, assuming due authorization, execution and
delivery by NYFIX, constitutes the legal and binding obligation of Subscriber
enforceable against Subscriber in accordance with its terms and subject to an
implied covenant of good faith and fair dealing and notwithstanding any change,
subsequent to the execution hereof, in the organization, personnel or business
fortunes, strategy, plans, direction or objectives of Subscriber.

 

 

NYFIX USA, LLC

 

NYFIX Overseas



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

 

By:

 

By:



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Authorized Signature

 

Authorized Signature

 

 

 

 

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Print Name and Title

 

Print Name and Title

 

 

 



MASTER SUBSCRIPTION AGREEMENT

– Schedule 1

 

This Schedule is hereby incorporated as part of the Master Subscription
Agreement (the “Agreement”) dated August 25, 2006 by and between NYFIX Overseas,
Inc. (“Subscriber”) and NYFIX USA, LLC (“NYFIX”). This Schedule is subject to
the terms of the Agreement, however in the event of a conflict between the
Agreement and this Schedule, the terms of this Schedule shall prevail.

 

1.

FEES.

 

 

1.1.

Hosting

 

SKU

Description

 

 

 

 

12000-0006

Communication Line: T3 International

 

 

 

 

12000-0006

CME Bandwidth Upgrade - 6mps

 

 

 

 

12001-0001

NYFIX Intl Buyside Conn (DE Shaw)

 

 

 

 

2000-0100

Communication Line: 100Mb

 

 

 

 

7500-0005

Hosting: Globex

 

 

 

 

7500-0010

Hosting: ECBOT

 

 

 

 

7500-0010

Hosting: ECBOT (Addl Gateway)

 

 

 

 

7500-0015

Hosting: EUREX

 

 

 

 

7500-0020

Hosting: EUREX US

 

 

 

 

7500-0025

Hosting: Liffe

 

 

 

 

7500-0030

Hosting: Licensing of 100 Thick Client

 

 

 

 

7500-0030

Data Center Hosting for OBMS

 

 

 

 

 

 

 

 

 

 

 

Fees for the Initial Subscription Term will be US $12,833.33 per month

 

 

 

 

 

 

 

Fees for the renewal term will be US $14,116.67 per month

 

 

 

Maintenance and Support Services.

No maintenance fees will be assessed for the services provided under this
Schedule.

 

2.

Services

 

(a)

Hardware. NYFIX shall supply and maintain all NYFIX OrderBook Management Systems
(“OBMS”) core hardware, including OBMS application servers, database servers,
NYFIX exchange servers, and routers as determined necessary by NYFIX,
collectively the “Hardware”.

 

 

(b)

Hosting. NYFIX will host, support, manage, and monitor the Hardware identified
above.

 

 

(c)

Network Connectivity. NYFIX shall provide network connectivity to the following
exchanges: GLOBEX, E-CBOT, EUREX, EUREX US, LIFFE, and One Chicago via GLOBEX.
Network connectivity may be added or deleted by amending this Agreement on
mutual agreement of the parties.

 

 

(d)

Network Connectivity. NYFIX shall endeavour to supply, monitor, and maintain
redundant network connectivity, through diverse carriers, between the NYFIX
datacenter and Subscriber’s site in New York. Additional network connectivity as
required by the Subscriber, for the purpose of directly linking Subscriber’s
customers and employees to the NYFIX datacenter shall be supplied, supported,
and serviced by NYFIX according to the terms of this Agreement. All charges for
network connectivity are subject to pricing agreed to by the parties.

 



 

3.

Availability. For purposes of this Agreement, “Availability” applies to the
Network, Equipment, that is required to support Subscriber’s production
operations.

 

 

(e)

NYFIX shall use best efforts to ensure regular hours of operation in accordance
with the following schedule, which provides for “24x7” production availability.

 

 

(f)

Network Services shall be available from the NYFIX Datacenters from 4PM EST
Sunday’s through 12AM EST Friday’s, on a continual basis.

 

 

(g)

.Nyfix will provide Subscriber with access to run pre-opening test per gateway
on a daily basis.

 

 

(h)

NYFIX reserves the right to perform scheduled system maintenance of the Network,
Equipment, and Software. NYFIX will notify the Subscriber reasonably in advance
if system maintenance will affect Subscriber’s production operations prior to
performing such system maintenance.

 

4.

Support. For purposes of this Agreement, “Maintenance” shall mean hardware
servers support, wide area network (WAN), Financial Information Exchange (FIX)
protocol connectivity support services comprising:

 

 

(i)

Helpdesk Service. NYFIX shall provide a live help-desk available from 7:30 a.m.
– 7:00 p.m. EST on every day any of the supported Futures Exchanges are open,
accessible to Subscriber by phone (866-467-4004) and email (helpdesk@nyfix.com).
Further, NYFIX shall provide on-call helpdesk services outside of the regular
hours, accessible to Subscriber by phone (866-467-4004).

 

 

(j)

Network Operations Center (NOC); providing non-stop, around-the-clock monitoring
of the Network each week, beginning Sunday at 4:00 p.m. through Friday 12:00
a.m., accessible to Subscriber by phone (866-467-4004) and email
(noc@nyfix.com).

 

 

(k)

Overall management of telecommunications service; including but no limited to
delivery, installation, and setup of data circuits and related
telecommunications equipment (routers, CSU/DSU devices, etc) on Subscriber site.

 

 

(l)

Response times will be in accordance with the Response Time Guidelines listed
below. Such response will serve to acknowledge receipt of notification, to
obtain a verbal description of the nature of the need for technical support, and
to begin corrective action.

 



 

5.

Response Time Guidelines, Severity Definitions and Penalties.

 

 

(m)

Response time guidelines, severity definitions and penalties will be covered in
the attached SLA, appendix 2.

 

6.

Availability. For purposes of this Agreement, “Availability” applies to the
Network, and the Equipmentrequired to support Subscriber’s production
operations.

 

 

(n)

NYFIX shall use best efforts to ensure regular hours of operation in accordance
with the following schedule, which provides for “24x7” production availability.
Network Services shall be available from the NYFIX Datacenters from 4 p.m. EST
Sunday’s through 12 a.m. EST Friday’s, on a continual basis.

 

 

(o)

NIYFIX reserves the right to perform scheduled system maintenance of the
Network, Equipment,. NYFIX will notify the Subscriber reasonably in advance if
system maintenance will affect Subscriber’s production operations prior to
performing such system maintenance.

 

7.

Support. For purposes of this Agreement, “Maintenance” shall mean wide area
network (WAN) and Financial Information Exchange (FIX) protocol connectivity
support services comprising :

 

 

(p)

Helpdesk Service. NYFIX shall provide a live helpdesk available from 7:30 a.m. –
7:00 p.m. EST every day any of the supported Futures Exchanges are open,
accessible to Subscriber by phone (866-467-4004) and email (helpdesk@nyfix.com).
Further, NYFIX shall provide on-call helpdesk services outside of the regular
hours, accessible to Subscriber by phone (866-467-40004).

 

 

(q)

Network Operations Center (NOC); providing non-stop, around-the-clock monitoring
of the Network each week, beginning Sunday at 4:00 p.m. through Friday 12:00
a.m., accessible to Subscriber by phone (866-467-4004) and email
(noc@nyfix.com).

 

 

(r)

Overall management of telecommunications; including but not limited to delivery,
installation, and setup of data circuits and related telecommunications
equipment (routers, CSU/DSU devices, etc...) on Subscriber site.

 

Responses times will be in accordance with the Response Time Guidelines listed
below. Such response will serve to acknowledge receipt of notification, to
obtain a verbal description of the nature of the need for technical support, and
to begin corrective action.

 

8.

Response Time Guidelines.

 

 

(s)

Severity 1. NYFIX Support Services (Helpdesk, NOC, or a combination of both)
will log the support call and work continuously with Subscriber until the
problem is resolved. Additionally, if on-site technical support is required,
technicians will be sent to Subscriber’s site within the same business day, in
those regions where on-site service is available.

 

(t)

Severity 2. NYFIX Support Services will log the support call and attempt to
resolve the issue within the same business day; which may include the
implementation of a temporary workaround until a permanent solution is
available. NYFIX Support Services shall provide status updates to Subscriber
every two (2) hours.

 



 

(u)

Severity 3. NYFIX Support Services will log the support call and attempt to
resolve the issue within five business days; which may include the
implementation of a temporary workaround until a permanent solution is
available. NYFIX Support Services shall provide status updates to Subscriber on
a daily basis.

 

 

9.

Severity Definitions.

 

 

(v)

Severity 1. A system problem related to the connectivity services provided that
renders the operational site incapable of doing production work.

 

 

(w)

Severity 2. A system problem related to connectivity services provided that
renders the operational site incapable of doing production work but a temporary
fix or work around is available (i.e. : specifying a parameter or temporary
reconfiguration avoids defect or production down situation).

 

 

(x)

Severity 3. Any other system problem related to the connectivity services
provided that does not render the operational site incapable of doing production
work but may cause major operational inconveniences (i.e. secondary line being
out of service, possible slower connection speed or network response times).

 

10.

Penalties

 

 

(y)

Excluding failure in Software, in the event that NYFIX is unable to remedy a
Severity 1 problem in accordance with Section 4.1., and provided that such
problem is caused solely by the Software and not due to a defect, breakdown,
delay, fault, or failure of operation of telecommunications equipment, , or
equipment, or any third party network, , or equipment; NYFIX shall apply a
credit to Customer’s account equal to one thousand dollars (US$ 1.000) per
normal trading hour (9:00 a.m. EST – 4:00 p.m. EST each business day) that the
problem remains at the Severity 1 level, up to a maximum amount of one (1)
months Licensee Fee per quarterly billing period. Notwithstanding the foregoing,
such credits shall not result in a negative balance of Customer’s account. In
the event a severity 1 problem is related to only one gateway, NYFIX will pay up
to a maximum amount of one (1) months Licensee Fee per quarterly billing period
for that specific gateway only.

 

 

 

 

NYFIX USA, LLC

 

NYFIX Overseas



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Authorized Representative of NYFIX

 

Authorized Representative of Purchaser



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

By:

 

By:



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Authorized Signature

 

Authorized Signature

 

 

 

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Print Name and Title

 

Print Name and Title

 

 

 

Date:

 

Date:



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 

 

 

 



Schedule 1.01(B) Main terms of License Agreement

 

Seller will provide to Company, a perpetual source code license for FIXtalk
software, Provided:

        1)     The Company is limited to use any product generated from the
Licensed FIXtalk source code as an embedded component in Company’s OBMS product
and the Company will only resell license product as an embedded component in
Company’s OBMS product and will not un-bundle or resell licensed product on a
stand-alone basis or as a part of any other product offering, other than
Company’s OBMS product; and

        2)     Seller maintains and reserves the right to license, sublicense,
use and develop FIXtalk in any way its chooses, with no accounting to Company or
Buyer and with no application or other restrictions except for than those
stipulated in the Non-Compete Covenants entered into by Buyer and Seller in the
SPA.

        3)     Seller, Company and Buyer shall each respectively solely own all
right, title and interest in any and all enhancements made by it based on said
FIXtalk source codes and not any right, title or interest in any and all
enhancements made by either of the other parties hereto based on said FIXtalk
source codes, subject to section 1 and 2 above.

 

Schedule 1.01(C) Customers and Prospective Customers

 

Customers

ABN AMRO

HSBC

Deutsche Bank

Royal Bank of Scotland

Merrill Lynch

Man Financial

Fortis Bank

Calyon

Cube/Fimat

BP Oil and Gas

Insinger/Monument Securities

Marex Carlton Commodities

Marex London

Liquid Capital

 

Prospects

Mizuho Securities

Bear Stearns

Natexis

Citigroup

TRX

Louis Dreyfus

Glencore Commodities

Goldman’s

JP Morgan

UBS/ABN

CSFB

DRKW

ICAP

Cantors

Morgan Stanley

Royal Bank Canada

Lehman

Vittol

Madison Trading

ADM

Bunge

UOB Singapore

Bank of America

Prudential Sec

Paribas

Nomura

Daiwa

NYFIX Inc.

 

Schedule 1.01(D) Form of Transitional Services Agreement

 

TRANSITIONAL SERVICES AGREEMENT

Connected with the Purchase agreement of the capital stock of NYFIX OVERSEAS
Inc.

 

Transitional Services Agreement dated as of August ___, 2006 between G.L. Trade
S.A., a French corporation , having its registered office at 42 rue Notre Dame
des Victoires, 75002 Paris, France (“Buyer”), NYFIX Inc., a Delaware corporation
(“Seller”), and NYFIX Overseas, Inc., a Delaware corporation (the “Company”).

 

WHEREAS,

 

(A) By a Purchase Agreement dated the same date as this agreement made between
the Seller and the Buyer, the entire issued and outstanding capital stock of the
Company was acquired by Buyer.

 

(B) Prior to Closing certain services were provided by Seller to the Company for
the purpose of carrying on the Business

 

(C)Prior to Closing the Company provided certain services to the Seller

 

(D) The Parties have agreement that Seller shall procure the provisions of
services referred to in recital (B) to the Company or Buyer on the terms of this
agreement and the Buyer shall procure the provision of services referred to in
recital (C) to the Seller on the terms of this agreement.

 

NOW TEREFORE, in consideration of the foregoing the representation and
agreements herein contained, the parties hereto agree as follows:

 

 

1.

Definitions

 

All capitalized term not defined herein shall have the meaning ascribed to them
in the Purchase Agreement.

 

“Buyer Charges” means the sums payable by Seller to Buyer pursuant to this
Agreement in consideration of the Buyer Services and which are set forth in the
schedule headed “Buyer Services”

 

“Buyer Services” means the services to be provided by Buyer or the Company to
Seller as specified in Schedule 1 of this Agreement

 

“Seller Charges” means the sums payable by Buyer to Seller pursuant to this
Agreement on consideration of the Seller Services and which are set forth in the
Schedule headed “Seller Services”

 

“Seller Services” means the Services to be provided by Seller to Buyer or the
Company as specified in Schedule 2 of this Agreement

 

“Transition Period” means in relation to the Buyer Services or Seller Services,
the period commencing on Closing and expiring on the date specified in the
relevant associated Schedule

 

“UK Property” means the property occupied by the Seller and the Company at 1-3
Dufferin Street, London EC1Y 8NA, United Kingdom.

 

 

2.

Term and Termination

Subject to the terms of this Agreement, this Agreement shall commence on Closing
and shall continue in full force and effect until the last Transition period has
terminated or expired.

 

In the event of breach by one of the Parties of its obligations under this
Agreement, this Agreement shall be early terminated thirty (30) days after the
other Party sends a registered letter, return receipt requested, that goes
unheeded without prejudice to the right of a Party to claim damages. The
innocent Party shall be entitled to serve notice of intention to terminate this
Agreement upon the breaching Party, unless the breaching Party rectifies the
breach within 30 days of the date of service of the registered letter referred
to above.

 

 

3.

Seller Services

In consideration of the payment by Buyer or Company to Seller of the Seller
Charges, subject to the terms of this agreement, Seller shall during the
Transition Period provide or procure the provision of the Seller’s services to
the same standard as such services were provided to the Business immediately
prior to Closing.

 

Seller may (at its discretion) sub-contract the performance of provision of any
of the Seller’s Services to any member of the Seller Group, provided that Seller
shall remain fully responsible and liable for the performance of provision of
the Seller Services.

 

Except as agreed between the Parties in writing, Seller shall not have any
obligation to provide any services which are not part of the Seller Services.

 

 

4.

Buyer Services

In consideration of the payment by Seller to Buyer or the Company of the Buyer
Charges subject to the terms of this Agreement, Buyer shall during the
Transition Period procure the provision by the Company of the Buyer Services to
the same standard as such services were provided to the Seller immediately prior
to Closing.

Except as agreed between the Parties in writing, Buyer shall not have any
obligation to provide any services which are not part of the Buyer Services.

 

 

5.

Manner of performance

Each of the Seller and Buyer undertakes to perform and provide respectively the
Seller Services and the Buyer Services:

In a timely manner

In compliance with all applicable laws, authorizations, regulations,
specifications, codes of practices, codes of conducts and other regulatory
requirements or rules governing the activities of Seller, Buyer, the Company and
the Business in connection with the provision of the Seller Services , and the
Buyer Services, as the case may be ;

In accordance with the specifications to a particular service (if any as set out
in the schedules headed «Seller Services » and « Buyer Services ».

 

The Seller Services shall be provided to the Seller office as set out in the
schedule headed Sellers’ Services or such other office or offices as may be
agreed in writing between the Parties.

 

The Buyer Services shall be provided to the offices at the Company as set out in
the schedule headed « Buyer Services » or such other office or offices as may be
agreed in writing between the Parties.

 

Seller shall ensure than an adequate number of qualified and appropriately
trained personal familiar with the Seller Services are employed by the Seller to
meet its obligations under the Agreement.

 

Buyer shall ensure and/or procure that an adequate number of qualified and
appropriately trained personal familiar with Buyer Services are employed by the
Company or Buyer to meet its obligations under this Agreement.

 

Following Closing, either Party may request in writing an amendment or an
addition to the Seller services or Buyer Services. following a written request
to amend or add to the Seller Services or Buyer Services, the Parties shall meet
as soon as reasonable practicable and shall cooperate and discuss in good faith
whether or not such service will be provided or amended and if so, the terms on
which such services will be provided or amended .

 

 

6.

Personnel and access

For the avoidance of doubt, no performance or provision of the Seller Services
by the Seller or by any employee or former employee of Seller shall require any
person to become or deemed to have become an employee of the Buyer or the
Company. All employees of Seller engaged in the provision of the Seller Services
shall remain employee of Seller for the duration of this Agreement, subject
always to its right to terminate their employment or the employee’s right to
resign from Seller.

 

For the avoidance of doubt, no performance or provision of the Buyer Services by
Buyer or the Company or by any employee or former employee of Buyer or the
Company shall require any person to become or be deemed to have become an
employee of Seller. All employees of Buyer and of Company engaged in the
provision of the Buyer Services shall remain employees of Buyer and Company as
the case may be for the duration of the Agreement, subject always to the Buyer
or Company’s right to terminate their employment agreement or the employee’s
rights to resign from Buyer or the Company.

 

Buyer, during the term of the Agreement, shall provide (or procure the provision
of) access to its offices and those of the Company to Seller and its
representatives at all reasonable times (subject to any relevant security
procedure) if requested by the Seller in order to comply with its obligations
under the Agreement

 

Seller, during the term of the Agreement, shall provide (or procure the
provision of) access to its office to the Buyer and its representatives at all
reasonable time (subject to any relevant security procedure) if requested by
Buyer in order to comply with its obligations under the Agreement.

 

 

7.

Intellectual Property Rights

Neither Buyer nor the Company, nor any other member of the Buyer’s groups shall
by virtue of the Agreement derive any rights of title, or any rights of use or
access to any Intellectual Property Rights used or owned by Seller or any other
member of the Seller’s group.

 

Neither Seller, nor any member of the Seller’s group shall by virtue of this
Agreement derive any rights of titles, or any right of use or access to any
Intellectual Property Rights used or owned by the Buyer or any other member of
the Buyers Group including the Company.

 

 

8.

Consent and License

Each party to this Agreement will use all reasonable endeavors to obtain any
consents (excluding any landlord’s consent) or licenses that are necessary in
order for Seller or Buyer as the case may be to provide or procure the provision
at the case may be of respectively the Seller services and the Buyer Services in
accordance with the Agreement.

 

 

9.

Charges

Buyer shall pay Seller the Seller Charges for the Seller Services in accordance
with the Agreement.

Seller shall pay Buyer or the Company the Buyer Charges in accordance with this
Agreement

 

If a party defaults in the payment when due of any sum payable under this
Agreement, it shall pay interest on that sum from the due date to the date of
actual payment at a rate equal to 4 per cent above the CPI

 

All amounts due under this Agreement shall be invoiced quarterly in arrears on
the last business day of each calendar quarter and paid <w within 30 days of the
relevant invoice date.

 

Each amount payable under the Agreement shall except as otherwise provided in
the Agreement, be made in dollars and exclusive of VAT or any other applicable
sales tax if any, and shall accordingly be construed as a reference to that
amount plus any VAT in respect of it.

 

 

10.

Limitation of liability

Nothing in this Agreement shall apply to restrict the liability of Seller or
Buyer for fraud, or death or personal injury resulting from negligence.

 

Subject to the above the total aggregate liability of Seller under or in
relation to this Agreement howsoever arising shall be an amount equal to the
Seller Charges which have at the relevant time been paid by Buyer under the
Agreement.

 

Subject to the above the total aggregate liability of Buyer under or in relation
to this Agreement howsoever arising shall be an amount equal to the Buyer
Charges which have at the relevant time been paid by Seller under the Agreement.

 

Neither Party shall be liable for any loss of profits, loss of business or
opportunity, revenue, data, goodwill or anticipated savings, nor for any
indirect or consequential loss or damage even if the other Party was aware if
the possibility that such loss or damage could occur.

 

 

11.

Governing Law and Dispute resolution

This Agreement shall be construed in accordance with and governed by the laws of
the State of New York.

 

Any dispute or difference with may arise concerning the construction, meaning or
effect of this Agreement or any matter arising out or in connection with this
Agreement shall in the

 

first instance be referred to the Parties representatives who shall meet for
discussion in good faith with a view to resolving the dispute without recourse
to legal proceedings.

 

If the parties’ representatives fail to reach agreements then the partie
irrevocably submit to the jurisdiction of the state or federal courts sitting in
the state of New York.

 

 

12.

Force Majeure

Neither Party shall be liable to the other for the non-performance or delays in
the performance of an obligation under the Agreement due to the occurrence of an
event beyond the Parties’ control, including but not limited to a natural
disaster, war, terrorism, civil unrest, fire, flooding, explosion, failure of
telecommunications links, employee/management disputes or strikes, or any act or
decision of a government authority.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



IN WITNESS WHEREOF, the parties hereto here caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

G.L. TRADE S.A.

By:____________________________________

Name:

Title:

NYFIX INC.

By:____________________________________

Name:

Title:

 

NYFIX OVERSEAS, INC.

By:____________________________________

Name:

Title:

 

 

 

 

 

 